Explanations of vote
Oral explanations of vote
(NL) Mr President, my fellow member, Mrs Mathieu, suggested in her report that, for the time being, we refuse to grant discharge to the European Police College in respect of the implementation of its budget for the financial year 2008. Naturally, my group, the delegation of the Dutch Freedom Party (PVV), thought that that approach was quite right. To be precise, the dossier on the Police College reads from beginning to end like a Hercule Poirot whodunit. Poor management, an accounting system vulnerable to fraud, many financial irregularities and, in particular, 'creative' budgetary spending, unauthorised use of funds, and the list goes on. In fact, the situation was so bad that, in the end, OLAF, the European Anti-Fraud Office, was forced to step in.
It is a positive thing that an investigation is under way and that action is being taken against fraud. However, would it not have been better if we had prevented the fraud right from the start? How could this have been allowed to happen? Why were the controls in place so obviously inadequate? Again, we have a situation where our citizens can only look on and shake their heads. On behalf of Dutch citizens, we explicitly request that you put an end to this entire European police puppet show as soon as possible and simply leave real police work to the Hercule Poirots of individual Member States.
(ES) Mr President, I voted in favour of this initiative in order to condemn the mass human rights violations and the use of rape as a weapon of war against women, boys, girls and babies; in order to ask for those implicated to be held responsible; in order to demand more commitment from the United Nations following the failure of the actions of the United Nations Organisation Stabilisation Mission in the Democratic Republic of the Congo; in order to demand a political solution to the armed conflict, which needs to happen by resuming the dialogue on the peace process; and in order to demand greater commitment from the Great Lakes region to promoting peace and stability in the region.
Mr President, I was pleased to vote in favour of this proposal. At the last plenary session, we voted to ask the Iranian Government to suspend the execution by stoning of Sakineh Mohammadi-Ashtiani. That was done pending a review, but that review is most bizarre. She has now allegedly been found guilty of murder, despite the fact that another man had already been found guilty of that murder. He has now been released on the basis that Ashtiani's children forgave her father's killer.
This murder allegation is based on court documents which do not stand up. We need to use our influence to bring more pressure to bear on the Iranian Government to suspend the execution permanently, and maybe to grant her the asylum in Brazil offered by the Brazilian President.
(SV) Mr President, according to UN reports, at least 8 300 rapes were committed as a weapon of war in eastern Congo in 2009. During the first quarter of 2010, 1 244 women were raped. There are an average of 14 rapes per day that we know about, because over and above these figures, the numbers of unreported cases are huge. The fact that this has continued without strong condemnation from the international community is appalling, and Europe, too, has a particular responsibility when it comes to Congo.
Sexual and gender-based violence must always be seen as a war crime and a crime against humanity. It is scandalous that the international community has turned a blind eye for so long to the attacks that the women and children of Congo are being subjected to. I am therefore very pleased to see the commitment shown by the UN Special Representative, Margot Wallström. Her work will help to direct the world's gaze towards Congo and its leadership. It is now high time that we all opened our eyes. This is why I wholeheartedly support this resolution that has today been voted through by this House. Let us never turn our backs on Africa's women and children again.
(IT) Mr President, I voted in favour of this undoubtedly important resolution because it raises the level of protection and guarantees with regard to future drilling in all seas, but especially in fragile seas and in those that have specific features that must be duly taken into account.
Equally important is the attempt to draw attention to the responsibility and financial liability of operators who perform this profitable activity, which requires necessary precautions in order to prevent what has happened elsewhere, such as in the Gulf of Mexico, from happening in our own seas.
Clearly, environmental protection does not mean denying the right to take entrepreneurial initiatives, but it does require a precautionary approach - as Commissioner Oettinger referred to it - in cooperation with other third countries to ensure the safety of our seas.
(IT) Mr President, ladies and gentlemen, I believe that oil exploration in Europe is an extremely important issue. For this reason, I submitted a written question on this subject in July. The serious incident that occurred in the Gulf of Mexico in April is a warning bell that we cannot afford to underestimate. In fact, there is a risk of similar episodes occurring in Europe, too.
On 21 May, a platform in the North Sea, from which 200 million tonnes of petroleum are extracted each year, was evacuated because of a serious accident risk. We must never forget, ladies and gentlemen, that if a disaster of this kind were to occur in a closed sea such as the Mediterranean, its inestimable wealth of biodiversity would be compromised to an unimaginable extent, as Mr Iacolino just highlighted.
According to European Commission data, the oil platforms in our seas produced around 200 million tonnes of petroleum in 2008. These figures are still too high for an economy that must necessarily free itself of fossil fuels. The Danish Government's pledge to achieve complete independence from these types of energy resources by 2050 has been in the news recently. That decision will entail many difficult decisions, but it must serve as an important benchmark for all of the European Union's future environmental policies.
Mr President, I would like especially to stress my support for Amendment 11, which demands that, in the Commission's future strategies, measures should be included that officially recognise the rights of native peoples to manage the natural resources of their territories and to benefit from their use.
(IT) Mr President, I voted against this report and I am prepared to explain the reasons why. The initiative undoubtedly has its merits, because it pays a great deal of attention to a world, the sub-Saharan world in particular, in which the right to health care is still not confirmed as it ought to be.
However, compared to more important topics, which, in my opinion, include the protection of mothers and children, or rather the protection of pregnant mothers and their unborn children, particular emphasis was placed on reproductive health aspects, on which we expressed some concerns.
However, I am convinced that, in future activities carried out by Parliament, we can increase the attention paid to those communities in which the infant mortality rate - I repeat - is still particularly high and can no longer be tolerated.
(SK) I was unable to vote for the Mrs De Keyser's report for the simple reason that I do not understand what the European policy on planned sexual and reproductive health means.
I would like to mention something of which I have personal knowledge. An important professor, a gynaecologist, abandoned his university career and made a financial and professional investment in improving health in Sub-Saharan Africa. He built clinics, in which he operated on women suffering from fistulas following difficult births. After several years, when he had already helped many women, he asked for funding from the European Union in order to expand his work. The response was negative and the reasoning absurd. He had apparently failed to fulfil the requirement to support sexual and reproductive health in his projects. I do not know what could support the sexual and reproductive health of women more than curing fistulas in the area of the genital and excretory organs. I therefore logically assume that, according to the European institutions, sexual and reproductive health is simply an abortion and anti-conception policy. These are the reasons why I was unable to vote for the report.
(CS) I voted in favour of the resolution on the future of the cohesion policy. I want to stress that we have been working intensively on this topic, even though the official programme documents are not yet available. In this way, we are showing our determination to be a key, indispensable player in decision making on new rules for structural funds in the period after 2013.
However, I do not support the idea that it is necessary for the European Social Fund to have its own rules. I see in that the danger of creating an opportunity to remove the social fund from the cohesion policy in order to bring it closer to the richer countries and, conversely, to distance it from the reach of poorer ones. I would not like to see such a development, and no one who depends on a strong and effective cohesion policy could wish for it. I agree with the European Social Fund having its own rules to the extent that they apply to tasks and the thematic definition of its activities. On the other hand, rules in the areas of geographic eligibility, aims, guidance, monitoring and concrete mechanisms should remain common.
Mr President, having voted for this resolution, I would like to make three comments. First, it will be crucial to link and accommodate future cohesion policy to the EU 2020 strategy, because only this link can provide sustainable economic growth and the creation of new jobs. We also need to strengthen the role of social measures within the cohesion policy in order to address the changing democratic situation.
Second, we badly need a radical simplification of the rules of financing in order to make EU funds better available at local and NGO level. Often, we face excessive bureaucratic accountability that takes more time and energy than goes to the working-out of the projects.
Third, when preparing the framework of the next financial period, it will be important to engage, in time and on an equal level, representatives of the regions and the business sector.
Written explanations of vote
The draft regulation, which is intended to ensure that third-country nationals are subject to the same rules for coordinating social security entitlements as EU nationals under the revised rules now represented in Regulation (EC) No 883/2004 and its implementing regulation, provides an opportunity for the European Union to guarantee a decent standard of social protection for all citizens. We must reaffirm the importance of ensuring that all European and third-country nationals receive equal treatment in relation to social security provision, because this principle is contained in the Charter of Fundamental Rights and is an instrument that helps complete the process of simplifying the current rules. Sharing, maintaining and furthering the values on which the EU is based, such as respect for human rights, must necessarily be accompanied by shared rules that are applied in exactly the same way without conditions or limitations of any kind. Therefore, I proudly and resolutely support the Italian position, which entails approving the regulation, because it will enable us to achieve a single system for the implementation of Regulation (EC) No 883/2004, and I hope that all of the other Member States will also revise their positions and transpose the new rules into their national legislation without delay.
I voted for this recommendation submitted by the European Parliament's Committee on Employment and Social Affairs because, with the entry into force of the Treaty of Lisbon and the changes to the legal foundations, the European Union is again obliged to review the rules applicable to the citizens of third countries. This recommendation by Parliament applies to the draft regulation, which is intended to ensure that third-country nationals who are legally resident within the EU and are in a cross-border situation are subject to the same rules for coordinating social security entitlements. This recommendation by Parliament proposes to approve the regulation offered by the Council and not to delay any further because the new regulation would simplify the administration of procedures and would guarantee the equal treatment of legally resident third-country nationals in the field of social security. Moreover, in terms of combating illegal immigration in Europe, this regulation clarifies the rights of Member States with regard to their powers concerning the decision for an individual to be legally resident on their territory.
Nationals of third countries legally residing in a Union country whose lives involve a relationship with the legal system of another Member State often find themselves in situations where they are unprotected or enjoy conflicting rights. There is an urgent need to prevent such situations. For these people to be treated fairly, they should be given rights and duties that are, as far as is reasonable, equivalent to those of the citizens of EU countries. This equivalence can be amply justified and coordination between legal systems can be seen as a matter of justice, not least where social benefits are concerned.
The aim of the resolution is to ensure that nationals of third countries who are legally resident in the territory of a Member State, and who are in a cross-border situation concerning at least two Member States, are subject to the same rules for coordinating social security entitlements as EU nationals under the revised rules now represented in Regulation (EC) No 883/2004 and its implementing regulation (Regulation (EC) No 987/2009).
When the Commission proposal was first introduced, the European Parliament was consulted and agreed two amendments, replacing references to the Charter of Fundamental Rights and also pointing to a high standard of social protection as an objective of the European Union, present in the existing Regulation (EC) No 859/2003. I voted for this resolution so as to ensure the adoption of the new regulation to guarantee equal treatment as regards social security for legally resident nationals of third countries.
in writing. - (FR) As Jean Lambert's report advocated, to my mind, it is essential that non-EU nationals and their families who are legally resident within the European Union have the same rights and benefits as European citizens concerning access to social security. With this vote, the European Parliament puts an end to unacceptable situations of discrimination. Nonetheless, I am disappointed that certain countries such as Denmark and the United Kingdom are not taking part in these coordination schemes for non-EU nationals. How can the European Union succeed in setting up simplified and harmonised procedures for non-EU nationals when some Member States prefer not to follow this common approach? There is, admittedly, a real risk of an 'à la carte Europe', yet faced with the reluctance of some, entrenched in their national identities, we must act.
in writing. - The draft regulation is intended to ensure that third-country nationals who are legally resident within the EU and are in a cross-border situation concerning at least two Member States are subject to the same rules for coordinating social security entitlements as EU nationals under the abovementioned regulations. The adoption of this legislation constitutes a major step in ensuring equal treatment to third-country nationals across the territory of the EU. These people are often the victims of great discrimination on our territory and pursuant to this legislation, third-country nationals will be able to move within the EU with the same guarantees when it comes to their social security entitlements as EU nationals.
Ladies and gentlemen, I was overjoyed at the positive result in today's vote in Parliament on the liberalisation of the visa regime for Western Balkan countries. After the scrapping of the visa requirement for the citizens of Serbia, Montenegro and the Former Yugoslav Republic of Macedonia in December 2009, corresponding decisions regarding Bosnia and Herzegovina and Albania have been eagerly awaited. Opening the European Union to further Balkan nations will bring many positive results for all parties concerned. Firstly, this is an unprecedented improvement for ordinary citizens who can now experience the European Union for themselves and can travel freely in all the Member States. Secondly, this is another extremely significant step towards the aim of stabilising the situation in the region and creating a positive climate for further reforms and the future integration of all Balkan countries into the European Union. However, we should also take the corresponding decisions on visa requirements for the citizens of Kosovo. The inhabitants of this country should not remain the only totally isolated nation in the Balkans, and the privileges linked with free travel throughout Europe should also be extended to them. I am extremely happy with the initiative taken by the European Parliament to abolish the visa regime for Bosnia and Herzegovina and Albania. This is a further step towards the inclusion of the Balkan countries in Europe, and it has my strong support.
This text ensures the provision of social protection for non-EU nationals throughout the EU. In that sense, it represents a step forward. It is, however, regrettable that the situation of illegal immigrants is totally ignored. People living illegally also have the right to be protected. In Europe as elsewhere, it should be forbidden to declare that any human being, whoever they are, will not be protected.
No nationals of third countries living in EU territory who are legally resident should be subjected to discrimination of any kind. They must also have, where necessary, access to social security without any conflicts between the various legal systems of the Member States. That is why it is so important to adopt this directive.
in writing. - The draft regulation is intended to ensure that third-country nationals who are legally resident within the EU and are in a cross-border situation concerning at least two Member States are subject to the same rules for coordinating social security entitlements as EU nationals under the revised rules now represented in Regulation (EC) No 883/2004 and its implementing regulation (Regulation (EC) No 987/2009). When the Commission proposal was first introduced, the European Parliament was consulted and agreed two amendments, replacing references to the Charter of Fundamental Rights and also pointing to a high standard of social protection as an objective of the European Union, present in the existing Regulation No 859/2003. Both these amendments have been incorporated into the position of the Council at first reading of 26 July 2010 as recitals 4 and 7. The Council is proposing a small number of amendments: it has included some recitals relating to the participation of certain Member States under the proposal's legal basis of Article 79(2)(b). (Recitals 17, 18, 19.) Regrettably, Denmark is not participating in the coordination arrangements for third-country nationals. Ireland has opted to participate, but the UK has chosen not to participate and will therefore continue to operate the existing rules.
I support the nomination of Lazaros Stavrou Lazarou as a Member of the Court of Auditors. His skills in the areas of public administration, the International Tax Programme and economics are outstanding, as is his vast experience in the supervision, monitoring and auditing of public accounts, and in combating fraud, both in his country and at European level. From his hearing and from how he has performed his duties, I would stress his acknowledgement of and the value he attaches to the importance of implementing IT systems and automating services, as well as the decentralisation of procedures so as to make public information and institutions more efficient, transparent and reliable.
in writing. - Although the vote was secret, I have no problem in acknowledging that, as Lazaros Stavrou Lazarou fulfils the conditions laid down in Article 286(1) of the Treaty on the Functioning of the EU, we have delivered a favourable opinion on his nomination as a Member of the Court of Auditors.
The nomination of Gijs M. de Vries to the Court of Auditors will definitely represent an added value for the institution, not least at the level of guaranteeing institutional cooperation within the European Union and of evaluating the resources of the Member States' supervision entities. Of his experience with the Netherlands Court of Auditors, his national government and the European Parliament, I would stress his commitment to overseeing the legality of public procurement processes and his determination in combating fraud and corruption, as well as his guarantees of responsibility, independence and suitability in the decision-making processes of the Court of Auditors.
in writing. - Although the vote was secret, I have no problem in acknowledging that, as Gijs M. de Vries fulfils the conditions laid down in Article 286(1) of the Treaty on the Functioning of the EU, we have delivered a favourable opinion on his nomination as a Member of the Court of Auditors.
The Court of Auditors is an institution that inspects the European Union's income and outgoings to verify their legality, as well as verifying good financial management. It operates with complete independence. Within this spirit, the nomination of the individuals of which it is made up must be governed by capability and independence criteria.
So, on the Council's initiative, individuals from several EU countries have been put forward for the Court of Auditors. They all submitted their curriculum vitae, responded to a written questionnaire and had hearings before the Committee on Budgetary Control. The majority of them argued their cases well enough to justify their nomination to the Court of Auditors, where they will carry out their duties capably and independently.
I voted in favour of this report. I too, like the rapporteur herself, believe that the European Globalisation Adjustment Fund must support workers made redundant as a result of structural changes in global trade patterns. The fact that the budget authority has already approved eight proposals for mobilising the fund in 2010 highlights the flexibility of the procedures, proving that we have successfully identified new resources and are allocating them rapidly enough to Member States. I also welcome the fact that the Commission has identified an alternative source of payment appropriations to the unused allocations from the ESF.
I support this initiative to help people who have been made redundant by the 82 businesses in Galicia to re-enter the labour market. This does not, under any circumstances, replace the responsibilities of the businesses under national legislation and collective agreements.
Given that Spain has requested assistance in respect of cases concerning 703 redundancies in 82 enterprises operating in the NACE Revision 2 Division 14 (manufacture of wearing apparel) in the NUTS II region of Galicia, I voted in favour of the resolution because I agree with the Commission's proposal and with the amendments to it tabled by Parliament. I agree that, in accordance with Article 6 of the European Globalisation Adjustment Fund (EGF) Regulation, it should be ensured that the EGF supports the reintegration of individual redundant workers into employment. I also reiterate that assistance from the EGF must not replace actions which are the responsibility of companies by virtue of national law or collective agreements, nor measures restructuring companies or sectors.
A total of 702 redundancies at 82 textile firms justifies the Spanish authorities' application to mobilise the European Globalisation Adjustment Fund. The rising number of redundancies in the Galician textile and clothing industry is adding to the external perception that all its European counterparts are in a similar weak position (not least in my country, where this sector has been particularly badly hit) due to exposure to international competition, particularly from developing countries, where production costs are lower. The international crisis that is now being felt has helped to exacerbate this state of affairs. I hope that the workers who have been made redundant will soon be able to resume their working lives.
In the face of the impact of this global economic and financial crisis on the labour market, I would stress the importance of the European Globalisation Adjustment Fund (EGF) being properly implemented. Unfortunately, very little use is made of the EGF: of the EUR 500 million in funding made available through it this year, only 11% was requested to fund aid plans for workers who have been made redundant. Given the high rate of unemployment, this situation is worrying and incomprehensible.
I would also stress the fact that, following successive warnings and reports, an alternative source of payment appropriations to unused ESF funds has been set up. Given the effects of this crisis, which are especially being felt in the textiles sector, I would stress the importance of this plan of EUR 1 844 700 in support of the 703 workers made redundant from 82 companies in Galicia's textiles sector. In contrast to this initiative of the Spanish Government, I find it regrettable that the Portuguese Government has not intervened in this way in the districts of Braga and Viana do Castelo, which border Galicia and have high rates of unemployment because of successive companies going out of business.
Three more applications have been made to mobilise the Solidarity Fund, each corresponding to a factory closure in Europe, including that of a Galician textile factory, in Spain. Altogether, several hundred more workers have been made redundant. It is worth remembering once again that this sector is also enduring a serious crisis in Portugal, where it is suffering the effects of the liberalisation of world trade particularly intensely, while none of the actions needed to safeguard it have been taken. These effects may now become even worse following the decision to intensify the liberalisation measures for Asian textiles. This step was taken on the pretext of providing humanitarian aid to Pakistan, whereas in reality, it fulfils the desires of the major importers in the European Union. Every new application to mobilise this fund increases the urgency of the measures that we have been advocating, which are aimed at combating unemployment effectively, boosting economic activity, eradicating jobs with no security, and reducing working hours without cutting pay. These measures also involve fighting company relocations and, overall, require a complete break with the neoliberal policies that are visibly causing an economic and social disaster in the countries of the EU.
I voted for Mrs Matera's report on mobilising the Globalisation Adjustment Fund (EGF) for the workers of the clothing industry in Spain. As I said in September during the debate on the EGF's future after 2013, I am disappointed that this fund, set up to support workers made redundant 'for reasons of recession or globalisation', is currently not financially guaranteed in the European budget. Indeed, I do not believe that tapping into the financial resources of other European programmes to finance the EGF is a viable solution in the long run. Therefore, when the Committee on Budgets voted for mobilising the EGF for the Spanish employees mentioned in the Matera report, I pointed out, along with the Belgian Socialist MEP Mr Daerden, the need to work towards defining a separate budget heading for this funding. What is at stake here is the European Union's credibility in supporting citizens affected by economic instability.
I am abstaining out of consideration for the Spanish textile industry workers sacrificed in the name of sacrosanct globalisation. In the situation into which they are plunged as a result of the neoliberal policies advocated by the European Union, one could vote against the beggarly sum that the European elites are granting them. However, the little which is being given may relieve their hardship. This does not make the logic of the European Globalisation Adjustment Fund any less intolerable. It endorses the relocation of textile production. It sanctions the appetite for profit of socially irresponsible billionaires like Manuel Jove. In the kingdom of the Eurocrats, the only price to be paid for a clear conscience is the community.
The EU is an area of solidarity, and the European Globalisation Adjustment Fund (EGF) is a part of that. This support is essential for helping the unemployed and victims of relocations that occur in the context of globalisation. An increasing number of companies are relocating, taking advantage of reduced labour costs in various countries, particularly China and India, often to the detriment of countries that respect workers' rights. The aim of the EGF is to help workers who are victims of the relocation of companies, and it is fundamental in facilitating access to new employment in the future. The EGF has already been used in the past by other EU countries, so we should now grant this aid to the 703 workers made redundant from 82 clothing industry enterprises in the region of Galicia. That is why I voted as I did.
I am delighted to see the European Globalisation Adjustment Fund being utilised in the affected regions mentioned previously and I totally agree with this. I believe, namely, that the entire process, from drawing up applications through to processing and obtaining the final decision of the budget authority, has so far been rather cumbersome and complex, according to the experience of many countries.
For example, in 2009, the contributions requested from the fund were, on average, around EUR 5 552 700, and 30 of the applications submitted by 13 Member States related to 17 branches. However, the budget authority last year approved 10 financial contributions from the EGF amounting, in total, to EUR 52 349 000, which represents just 10.5% of the maximum annual sum that can be used from this fund.
One of the reasons is principally a lack of experience with the processes of the fund and the long period of financial uncertainty when awaiting the decision of the budget authority.
I believe that the simplified procedures for assessments and decision making introduced at the end of 2009 will simplify and speed up the submission of applications for support from the fund and will accordingly bring effective assistance to employees who have lost jobs as a result of changes in the structure of world trade.
The same applies to this case as to the previous Danish case. Employees who are being made redundant through no fault of their own, or because of the financial and economic crisis triggered by speculators in the USA and the United Kingdom, need rapid help. Spain has already submitted an application for financial assistance from the European Globalisation Adjustment Fund (EGF) on 5 February 2010 as a result of redundancies in 82 companies in NACE Revision 2 Division 14 (manufacture of wearing apparel) in a single NUTS II region, Galicia (ES11) in Spain, and has supplemented this application with additional information by 11 May 2010. The application complies with the requirements for determining the financial contribution as laid down in Article 10 of Regulation (EC) No 1927/2006. The Commission proposes to mobilise an amount of EUR 1 844 700. The EGF should, therefore, be mobilised in order to provide a financial contribution for the application submitted by Spain, which is why I have voted in favour of Mrs Matera's report.
I voted in favour of this report and also the two following reports concerning the mobilisation of the European Globalisation Adjustment Fund. I think that the European Union must support people who have become unemployed as a result of the global financial and economic crisis. Today's reports have shown that help is needed both by countries in economic difficulties like Spain, and by one of Europe's richest welfare countries, Denmark. At the same time, I must unfortunately say with regret that, up to now, we have not had the opportunity to vote for a similar report affecting Estonia. I hope that our government learns from the actions of other Member States and also participates in supporting our unemployed.
In February 2010, Spain submitted a request for assistance to use the European Globalisation Adjustment Fund (EGF) in connection with the redundancies which were made in 82 firms from the Galicia region participating in the clothing sector. I voted for the European Parliament Resolution on the mobilisation of the EGF for granting aid to those made redundant. Trade deregulation in the textiles and clothing industry has brought about far-reaching changes in global trade patterns, with the upshot being a general trend to relocate production outside the EU to countries where production costs are lower, such as China and Morocco. Furthermore, the economic crisis has also triggered a large number of bankruptcies in the textile industry, resulting in a huge wave of redundancies. There were 32 700 redundancies in the Galicia region between 2007 and 2009, including 4 414 in the textiles industry, with women accounting for 80% of the redundancies. I believe that the procedure for allocating these funds must be simplified to make the EGF easy to access for firms affected by the impact of the financial and economic crisis and by the changes in global trade patterns. I must stress the important role played by the EGF in reintegrating redundant workers into the labour market.
Ladies and gentlemen, like Spain and Denmark, Lithuania is aware of the potential good that the European Globalisation Adjustment Fund (EGF) can do. Lithuania received a total of EUR 2.9 million in aid from the EGF, which was earmarked for workers from the construction and household goods manufacturing sectors that were badly affected by the crisis. However, the fund still has to prove its worth. Set up as a rapid counter-measure, now the EGF has slowed and become complicated due to bureaucracy. The main drawback is the necessary mobilisation of the fund. On average it takes 294 days to approve applications. As the Financial Times wrote this week, more than 37 000 workers throughout Europe are still waiting for aid from the fund. To date, only EUR 140 million of the EGF's total amount available (EUR 2 billion) has been paid out. The fund's money is also distributed unevenly. Only 6% of payments are granted to projects in countries where the gross domestic product is lower than the EU average. The EGF must be more flexible if we want to avoid drowning in uncertainty. Many Member States, including Lithuania, are suitable candidates for other funds, which require less cofinancing and bureaucracy.
Given that Denmark has requested assistance in respect of cases concerning 1 443 redundancies in three companies of the Danfoss Group operating in the NACE Revision 2 Divisions 27 and 28 in the NUTS II region of Syddanmark, I voted in favour of the resolution because I agree with the Commission's proposal and with the amendments to it tabled by Parliament. I agree that the functioning and the added value of the European Globalisation Adjustment Fund should be evaluated in the context of the general assessment of the programmes and various other instruments created by the interinstitutional agreement of 17 May 2006 within the process of the 2007-2013 multiannual financial framework mid-term review
Additional support for redundant workers is also proving necessary in a country that few would imagine would be affected by such hardships, as it is generally regarded as being more able to compete in the global market than most other EU Member States. Nonetheless, even Denmark is now feeling the effects of globalisation, which is affecting it in sectors that one might have thought would be more immune to competition, such as the manufacturing of electrical goods, machinery and equipment. This worrying fact alerts us to the severity of the economic crisis in which we are immersed and to the need to find increasingly effective and creative ways of increasing Europe's ability to compete while, at the same time, helping workers who have been made redundant return to work. The European Globalisation Adjustment Fund is one such mechanism.
in writing. - (PT) I would stress the potential contribution of this assistance plan financed by the European Globalisation Adjustment Fund (EGF) for the reintegration of redundant workers and their social rehabilitation to a particularly tragic case like three companies of the Danfoss Group going out of business. All of these companies were located in Syddanmark, Denmark, and all of them went bust over a three-month period in 2009, affecting 1 443 workers in a sector - the manufacture of machines and electronic equipment - that has been particularly hard hit by this crisis.
I would stress again that, unfortunately, the EGF has been very sparingly utilised in the face of Europe's high rates of unemployment. Of the EUR 500 million in funding made available through the EGF this year, only 11% was requested to fund aid plans for workers who have been made redundant as a direct result of the global financial and economic crisis. I would, however, stress the fact that, following successive warnings and reports, an alternative source of payment appropriations to unused ESF funds has been set up.
I voted for Mrs Matera's report on mobilising the European Globalisation Adjustment Fund (EGF) for the workers of the Danfoss Group in Denmark. As I said in September during the debate on the EGF's future after 2013, I am disappointed that this fund, set up to support workers made redundant 'for reasons of recession or globalisation', is currently not financially guaranteed in the European budget. Indeed, I do not believe that tapping into the financial resources of other European programmes to finance the EGF is a viable solution in the long run. Therefore, when the Committee on Budgets voted for mobilising the EGF for the Danish employees mentioned in the Matera report, I pointed out, along with the Belgian Socialist MEP Mr Daerden, the need to work towards defining a separate budget heading for this funding. What is at stake here is the European Union's credibility in supporting citizens affected by economic instability.
I am abstaining out of consideration for the Danish workers ill-treated by globalisation. In the situation into which they are plunged as a result of the neoliberal policies advocated by the European Union, one could feel entitled to vote against the beggarly sum that the Eurocracy is reluctantly granting them. However, the little which is being given may ease their hardship. This does not make the logic of the European Globalisation Adjustment Fund any less despicable. It endorses the relocations that the Danfoss Group has gone ahead with in order to increase its profits.
The EU is an area of solidarity, and the European Globalisation Adjustment Fund (EGF) is a part of that. This support is essential for helping the unemployed and victims of relocations that occur in the context of globalisation. An increasing number of companies are relocating, taking advantage of reduced labour costs in various countries, particularly China and India, often to the detriment of countries that respect workers' rights.
The aim of the EGF is to help workers who are victims of the relocation of companies, and it is fundamental in facilitating access to new employment in the future. The EGF has already been used in the past by other EU countries, so we should now grant this aid to the 1 443 workers made redundant from three companies of the Danfoss Group operating in the NACE Revision 2 Divisions 27 and 28 in the NUTS II region of Syddanmark. That is why I voted as I did.
The European Union has put in place legislative and budgetary instruments to provide additional support for those employees affected by the consequences of far-reaching structural changes in patterns of world trade and to help reintegrate them into the labour market. It is also possible to help employees who have been made redundant as a result of the global financial and economic crisis. I believe this to be particularly important.
Now Denmark has submitted an application referring to the mobilisation of a global amount of EUR 8 893 336. It concerns 1 443 redundancies (of which 1 010 are targeted for support) that occurred in three companies in the Danfoss Group operating in NACE Revision 2 Divisions 27 and 28 (manufacture of electrical equipment, manufacture of machinery and equipment n.e.c.) in the NUTS II region of Syddanmark, during the four-month reference period from 1 March 2009 to 30 June 2009. I have voted in favour of the planned measures to ensure that support is provided quickly for the workers affected and for reasons of European solidarity among the Member States.
I voted in favour of the report because money from the European Globalisation Adjustment Fund goes to workers affected by collective redundancies. However, I believe that there are a number of problems with this particular fund. For example, by far the most money paid out from the fund goes to the richest countries within the EU. My vote should not be perceived as support for the EU's 'subsidy gravy train', either. I believe that it is a waste of money for Denmark to send money to the EU only for it to be sent back to Denmark after having done the rounds through the bureaucratic system.
I voted for the European Parliament Resolution on the mobilisation of the European Globalisation Adjustment Fund (EGF) for the Danfoss Group from Denmark because I believe that mobilising the EGF is an absolute must during the current economic crisis. On 8 September 2009, Denmark submitted the request for financial assistance for mobilising the EGF in the case of the Danfoss Group, which made 1 443 employees redundant. The economic and financial crisis has led to a slump in demand for mechanical and electronic equipment. Trends in the machinery and equipment production sector changed dramatically in the EU in Q4 2008 in both Denmark and Germany, where falls in production in excess of 25% were seen. Sales of Danfoss mechanical and electronic equipment fell in 2008 by up to 52% in Europe, 48% in the US and 23% in the Asia-Pacific region. Due to the competition from Asian firms in this sector, whose wage costs are significantly lower than those in the EU, the Danfoss Group has gradually relocated its production from Denmark to third countries, which has had a serious impact on the labour market. I call on the Commission to develop an ambitious, green industrial policy, capable of guaranteeing the EU's global competitiveness and preserving jobs in the EU.
in writing. - (PT) Considering Denmark's requests for assistance regarding the 198 cases of dismissal at the Linak Company, part of the electromechanical sector in Syddanmark's NUTS II region, I voted in favour of the resolution as I am in agreement with the European Commission's motion and with the respective amendments introduced by the European Parliament. In explaining its motives, I agree that the Commission's motion includes clear and detailed information on the request, analyses the criteria for eligibility, and explains the reasons that have led to its approval, in compliance with Parliament's defined requests.
Another Danish electromechanical company, Linak, has been hit by the effects of globalisation. The people most severely affected by this are the least qualified workers, in a badly depressed region that is giving political decision makers particular cause for concern. In this and other cases, older workers engender additional concern and must benefit from support measures targeted specially at them.
in writing. - (PT) Considering the impact of the current economic and financial crisis on the labour market, I voted in favour of releasing EUR 1 213 508 from the European Globalisation Adjustment Fund (EGF) for a plan supporting the reintegration into the labour market of the 198 people dismissed from the Linak A/S Company, a manufacturer of electronic equipment in Denmark's Syddanmark region. I reiterate my warning over the extremely rare utilisation of the EGF, in spite of the high unemployment rates in Europe. I reiterate the need for the EGF to have its own funding, consisting of its own budget line for this purpose.
I voted for Mrs Matera's report on mobilising the European Globalisation Adjustment Fund (EGF) for the workers of Linak A/S in Denmark. As I said in September during the debate on the EGF's future after 2013, I am disappointed that this fund, set up to support workers made redundant 'for reasons of recession or globalisation', is currently not financially guaranteed in the European budget. Indeed, I do not believe that tapping into the financial resources of other European schemes to finance the EGF is a viable solution in the long run. Therefore, when the Committee on Budgets voted for mobilising the EGF for the Danish employees mentioned in the Matera report, I pointed out, along with the Belgian Socialist MEP Mr Daerden, the need to work towards defining a separate budget heading for this funding. What is at stake here is the European Union's credibility in supporting citizens affected by economic instability.
I am abstaining out of consideration for the Danish workers of the Linak Group who have been sacrificed on the altar of globalisation. In the situation into which they are plunged as a result of the neoliberal policies advocated by the European Union, one could be inclined to vote against, given the pitiful amount of this handout. However, the little that is being given may help to ease their pain.
This does not make the rationale of the European Globalisation Adjustment Fund any less intolerable. It endorses the rationale that brings a leading international company such as Linak to relocate with the aim of increasing its profits, the amount of which it does not even have the decency to disclose.
in writing. - (PT) The EU is a space for solidarity and the European Globalisation Adjustment Fund (EGF) is framed within it. This support is fundamental to helping the unemployed and victims of relocation which occur in the context of globalisation. The number of companies relocating, taking advantage of reduced labour costs in various countries, namely China and India, is ever greater, with harmful effects for countries that respect workers' rights.
The EGF's purpose is to assist workers who fall victim to company relocation and is vital in facilitating access to a new job. The EGF has been used in the past by other EU countries, and should be used now to assist the 198 cases of dismissal at the Linak Company, which is part of the electromechanical sector in Syddanmark's NUTS II region. This is the reason for my vote.
I am delighted to see the European Globalisation Adjustment Fund being utilised in the affected regions mentioned previously and I totally agree with this. I believe, namely, that the entire process, from drawing up applications through to processing and obtaining the final decision of the budget authority, has so far been rather cumbersome and complex, according to the experience of many countries. For example, in 2009, the contributions requested from the fund were, on average, around EUR 5 552 700, and 30 of the applications submitted by 13 Member States related to 17 branches. However, the budget authority last year approved 10 financial contributions from the EGF amounting, in total, to EUR 52 349 000, which represents just 10.5% of the maximum annual sum that can be used from this fund. One of the reasons is principally a lack of experience with the processes of the fund, and the long period of financial uncertainty when awaiting the decision of the budget authority. I believe that the simplified procedures for assessments and decision making introduced at the end of 2009 will simplify and speed up the submission of applications for support from the fund and will accordingly bring effective assistance to employees who have lost jobs as a result of changes in the structure of world trade.
I voted in favour of the report because money from the European Globalisation Adjustment Fund goes to workers affected by collective redundancies. However, I believe that there are a number of problems with this particular fund. For example, by far the most money paid out from the fund goes to the richest countries within the EU. My vote should not be perceived as support for the EU's 'subsidy gravy train', either. I believe that it is a waste of money for Denmark to send money to the EU only for it to be sent back to Denmark after having done the rounds through the bureaucratic system.
I voted for the resolution on the proposal for a decision of the European Parliament and of the Council on the mobilisation of the European Globalisation Adjustment Fund (EGF) for supporting the persons made redundant from the family firm Linak A/S, located in Sønderborg, Denmark. On 8 September 2009, Denmark submitted the request for a financial contribution of EUR 1 213 508 (65% of the total budget required) for supporting 139 employees made redundant from Linak A/S. These redundancies coincided with another large wave of redundancies from the Danfoss Group in Sønderborg, southern Denmark. I believe that Member States are responsible for supporting the reintegration of every redundant worker into employment. The EGF offers Member States the opportunity to support workers affected by the global financial and economic crisis and the major changes in global trade patterns. In Romania, 381 296 workers lost their jobs between March 2008 and March 2010, including 13 667 in the county of Galaţi alone. I think that other Member States, too, which have not requested the EGF's mobilisation so far, including Romania, must examine and follow the example of the states which have used the EGF to support redundant workers due to the economic and financial crisis.
I welcome the vote in plenary on mobilising the European Globalisation Adjustment Fund in favour of Spanish and Danish citizens. Created in 2006, this European fund is intended to provide assistance to employees made redundant following a process of restructuring. The rules were changed in 2009 to allow for better use of any appropriations allocated to the fund which, hitherto, had not all been utilised. The commitment to help more than 1 500 Spanish and Danish employees via this fund is therefore very good news. It is worth emphasising the importance and relevance of this fund in these times of economic recession that we are experiencing. Despite its temporary nature, the fund should be maintained, at least for as long as it can prove its usefulness.
in writing. - The EGF is a crucial fund in the EU, the scope of which has been widened in order to provide support for those who have been made redundant as a result of the crisis. It is imperative that these funds are made available to those who really need them in an expedient and effective manner. For this reason, I have agreed with the rapporteur and have voted in favour of these reports.
in writing. - With this important vote, the EP asks the institutions involved to make the necessary efforts to accelerate the mobilisation of the EGF. It recalls the institutions' commitment to ensuring a smooth and rapid procedure for the adoption of the decisions on the mobilisation of the EGF, providing one-off, time-limited individual support geared to helping workers who have suffered redundancies as a result of globalisation and the financial and economic crisis. It emphasises the role that the EGF can play in the reintegration of workers made redundant into the labour market. It stresses that, in accordance with Article 6 of the EGF Regulation, it should be ensured that the EGF supports the reintegration of individual redundant workers into employment. It reiterates that assistance from the EGF must not replace actions which are the responsibility of companies by virtue of national law or collective agreements, nor measures restructuring companies or sectors.
The three reports by Mrs Matera which we are voting on today concern support for 82 companies in the clothing industry in the Galicia region of Spain and two companies in the engineering and mechatronics industries in the Syddanmark region of Denmark. The financial assistance that has been authorised will provide support for a total of 2 344 people and will help to reintegrate them into the labour market.
in writing. - (FR) I voted for the refusal to grant discharge to the director of the European Police College in respect of the implementation of the College budget for the financial year 2008 on the basis of the excellent report by my friend and colleague, Véronique Mathieu, who is a member of the Committee on Budgetary Control. All the arguments set forth in the report justify this decision. However, I am surprised that the annual accounts have not been approved, even if they are not subject to significant observations on the part of the European Court of Auditors. Whereas the report by my colleague, Véronique Mathieu, approved by the Committee on Budgetary Control, proposes three votes (refusal to grant discharge, closing of the accounts and resolution), I find it odd that in actual fact, only two items were put to the plenary vote: the discharge and the resolution. Very strange ... to my mind, nothing prevented the accounts from being closed. We end up with a bizarre accounting situation where, in October 2010, the 2008 accounts are not closed, the financial year 2009 is over and that of 2010 only has a few weeks left. Understand that one if you can!
The recommendation of the specialist committee to refuse to grant this European institution discharge was supported right across the board, which means that the reputation of this 'Police Academy' will be tarnished forever. This tragicomic situation where the European Police College is not being granted a discharge in the light of certain fraudulent financial activities shows us that there are no bounds when it comes to corruption. In other words, it is precisely the institution set up to protect us from criminals (indirectly through providing professional training for police offers) which is ending up in the dock.
I voted in favour of the report, so as to refuse discharge to the European Police College in respect of the implementation of its budget for the financial year 2008, because the investigation into the misuse of funds has not yet been completed. I also voted in favour, because I agree that it is unacceptable for an organisation financed by Europe not to have sound and transparent management of its finances after so many years. The new Director of the College may have presented an action plan, but it is not sufficient, nor is it as detailed as it should be. Finally, refusing the College discharge for 2008 will send a strong message about the need to improve its modus operandi in order to put a stop to poor money management.
In view of the irregularities detected and the inability of the European Police College to account for its budgetary and financial situation to Parliament, I agree with the rapporteur's decision to refuse to grant the Director of the College discharge in respect of the implementation of the budget for the financial year 2008.
in writing. - (PT) The European Police College has had difficulties complying with the standards of good governance expected of any regulatory agency. Since 2006, repeated audits have found problems in the College's compliance with financial regulations, its staff regulations and accounting system, as well as inadequacies in its budget management, human resources, public contracting procedures and in the standards applied to expenses in organising courses. According to the resolution, only in 2014 can we expect improvements in the College, when its multi-year plan will have been fully implemented. I do not agree that the College needs a minimum of nine years (2006-2014) to attain the acceptable level of good governance expected of a regulatory agency.
Having considered the information on the European Police College's actions and bad accounts management, I support Mrs Mathieu's proposal to refuse the Academy's director budgetary discharge for the 2008 financial year. We are deluged with a vast number of sometimes pointless EU agencies, but the CEPOL is an important body for fighting crime and maintaining security and public order. 2007 statistics inform us that CEPOL was able to call on an annual financial budget of EUR 7.5 million. It is in the interests of all citizens, particularly given the difficult economic and financial situation we face at present, to be able to count on efficient EU agencies that are able to use the budgets granted to them in a transparent and responsible fashion. The controlling role performed by the European Parliament is important in establishing a veto where management processes are unclear, as in this case. For this reason, I shall be voting in favour of the rapporteur's proposal.
in writing. - The European Police College (CEPOL), which became an agency in 2006, has faced severe problems since its creation in abiding by minimum good administration norms to which all EU agencies are submitted. Whilst I voted in favour of the report and the decision to refuse to grant a budget discharge for 2008, this is the first time that a discharge has been used against an individual organisation. Nevertheless, I question the meaning of the discharge and how useful it is as a tool, two years after the event and where, as in this case, management and personnel may well have changed. Thus, it is vital that we investigate whether very small agencies can be effective and can meet the administrative requirements of the Financial Regulations with a very small staff.
Last week, the Committee on International Trade voted unanimously in favour of postponing the granting of discharge for the 2008 budget of the European Police College (CEPOL) and against the closure of the accounts for the same. On account of serious deficits with regard to compliance with the financial and staff regulations, the European Parliament has also voted, with an overwhelming majority, against granting discharge to CEPOL and, hence, also against a positive closure of the 2008 budget. It is nice to see that Parliament has fulfilled its task in this discharge procedure and has sent out a clear signal against negligent mismanagement. I would like to congratulate Mrs Mathieu on this report.
in writing. - (PT) All European institutions which depend on the European Union budget must be rigorously inspected by the Court of Auditors and by all entities with an auditing function. Inspection must verify whether Community funds are being appropriately used, whether these institutions are complying with their defined goals, and whether any resources are being wasted.
Generally speaking, based on evaluations of known inspections, with rare exceptions, we can state that the institutions in question are using available funding correctly and are complying with their set goals. Nevertheless, according to the rapporteur's judgment, this is not the case with the European Police College, given its various irregularities and the inadequacy in its audits. This is the reason for my vote.
in writing. - With this vote, the EP refuses to grant the Director of the European Police College discharge in respect of the implementation of the College's budget for the financial year 2008.
Ladies and gentlemen, the rapporteur is right to express concern about a lack of transparency in the European Police College's procurement procedures. Let us hope that the investigation being carried out by the European Anti-Fraud Office (OLAF) will be comprehensive and scrupulous and will help to bring more clarity to the matter. However, this issue is related to a much greater problem - to the frequent lack of integrity and professionalism within police and security forces throughout Europe. Amnesty International and Human Rights Watch have reported a particularly high number of cases throughout Europe where the police exceeded its powers and used illegal investigation methods. In most cases, institutions failed to carry out investigations and punish lawbreakers according to international standards, and this increases the level of impunity. Often, victims become easy targets because of their minority status, whether it is due to their ethnicity or their political views. Strong police forces need a strong and honest Rule of Law and judicial independence. The European Police College has noble objectives: to promote common European policing standards, cross-border cooperation in the fight against crime and uphold the rule of law and legislation. Whether it is through this or another forum, the most important thing is that these objectives are achieved.
This Parliament resolution is particularly important for abolishing the visa regime for Bosnia and Herzegovina and Albania. A visa-free regime brings about the realisation of one of the main fundamental rights in Europe - freedom of movement through all Member States. It is very important to make every effort to deliver visa-free travel for the citizens of Bosnia and Herzegovina and Albania as soon as possible. Bosnia and Herzegovina and Albania have made significant progress in the last few months and important talks have been held with these countries. Once these countries have been granted a visa-free regime, young people will be able to travel, learn and study abroad. Furthermore, the risk of even greater ethnic and political instability would be lowered, political and economic cooperation in the region will be strengthened, and popular support for the EU and the prospect of European integration will increase.
Twenty-one years have passed since the fall of the Berlin Wall, but Europe remains divided, with citizens still requiring visas to travel freely in the EU. I come from a country which lived for almost half a century under the harshest Communist regime without any right to free travel. Subsequently, Romania has needed 15 years to persuade Europe that its citizens are not second-class and should enjoy a fundamental human right. The EU does not and never has advocated artificially putting up partitions, but has brought all Europeans to the same table by dismantling borders. The European Parliament has constantly promoted the notion of abolishing the regime imposing visa requirements because it is aware of the psychological impact which the current situation has on those who are still obliged to purchase visas to go and visit family members settled in EU countries, to go and study, or simply to travel. It is high time, 21 years after the reunification of Europe, to put an end to visas for inhabitants of Europe who would like to travel within the EU.
in writing. - (PT) I voted in favour of this legislative motion to recognise the importance of allowing citizens of Albania and Bosnia and Herzegovina the right to free movement in the European Union through a system of visa exemption, which is to take effect this year. This is a process which follows on from recent events with Serbia, Montenegro and the Former Yugoslav Republic of Macedonia. My opinion is that this vote represents an important step for European integration and political and economic cooperation in this region. However, it is still important to guide our efforts in order to proceed with liberalising the visa system in Kosovo, which constitutes the only area in the Western Balkans where the opening of negotiations is not yet planned.
I voted in favour of the report because I believe in the inalienable right of free movement of all citizens, the right of free movement, regardless of nationality. This report finally makes the next step towards eliminating visa requirements for the citizens of Albania and Bosnia and Herzegovina. Unfortunately, however, we must not overlook the fact that, in order to achieve the liberalisation of visa requirements, states must use biometric passports, which I oppose because, in my opinion, they infringe the principle of the protection of citizens' personal data.
I voted for the adoption of the proposal for a regulation because it will help implement some of the EU's prior commitments regarding the free movement of persons throughout the whole continent. This will allow citizens from certain Western Balkan countries to feel that they, too, are part of the process of reuniting the continent of Europe. I believe that we cannot progress with our desire to create a European identity and citizenship without removing the barriers preventing freedom of movement on the continent between EU Member States and their neighbours. I welcome the receptiveness shown towards extending this facility to Albania and Bosnia and Herzegovina. The inclusion of citizens from these countries with their fellow citizens from the Former Yugoslav Republic of Macedonia, Montenegro and Serbia in terms of enjoying the right of free movement in the EU will also help close some of the wounds of the recent past. These are a few of the arguments explaining how I voted.
The Balkans, with their reputation as the 'powder keg of Europe', remain primarily, in spite of the progress made in recent years, a potential hotbed of interethnic tension, with political instability and the economic and social crisis added to this. Bosnia and Herzegovina provides the most recent example of this where, unfortunately, in spite of all the efforts made, the mood of confrontation persists between the communities still divided by the wounds of war.
I believe that dismantling the walls which still divide the continent will boost the process of reform and reconciliation in this part of Europe. Since lifting the visa requirements for Serbia, Montenegro and Macedonia last December, Bosnia and Herzegovina and Albania have made significant progress, as indicated in the report, which therefore no longer justifies their isolation and separation. However, one issue which remains unresolved in this region is the problem of Kosovo, which is not even recognised as an independent state by many countries, including the EU. This aspect must be a focus of our concern in the near future as it may set a dangerous precedent for secessionist actions on ethnic grounds.
in writing. - (PT) It is with great pleasure that I am voting in favour of the European Union's recognition and verification of suitable conditions for the liberalisation of the visa system for new states on our continent, in this case, Bosnia and Herzegovina and Albania. I regret, however, that with regard to other countries, namely Ukraine and Croatia, the European Union is not extending the same welcome and that countries that have emerged and acquired their sovereignty and independence from the ex-USSR are not judged worthy of the same recognition, merely for this reason (of being ex-USSR).
I voted in favour of Mrs Fajon's report, because the results of the evaluation missions and reports have shown that progress has been made by Albania and Bosnia and Herzegovina in fulfilling the requirements made of them, enabling these countries to be included on the list of third countries whose nationals are exempt from the requirement to be in possession of a visa in order to enter the Schengen area.
Those who remember the tensions and conflicts that devastated the Western Balkans cannot fail to see that considerable progress has now been made towards the pacification and stabilisation of the region. It is only natural that the Union should have wished to help bring down the barriers that separate it from the majority of the Balkan States and to allow their nationals to access the EU without requiring a visa. I am in favour of abolishing barriers to the movement of people as a matter of principle, and I therefore endorse the removal of the barriers in question. At the same time, I believe that facilitating the movement of Balkan nationals within European territory should be accompanied by improved cross-border cooperation and more fruitful information exchange with their countries of origin in order to tackle the expansion of criminal activities by gangs originating there.
in writing. - (PT) I strongly support the goal of abolishing visas for all countries in the Western Balkans. The elimination of visas for citizens of the Former Yugoslav Republic of Macedonia, Montenegro and Serbia in December 2009 was an important step in their integration with Europe. The visa exemption system is of great importance in people's lives, given that it strengthens relations between peoples and allows consolidation of the principle of freedom of movement as one of Europe's basic rights.
The guarantee that the European Union will extend visa exemption to the two countries, especially to Bosnia and Herzegovina, in the very near future, at the beginning of autumn 2010, will reduce the risk of greater political and ethnic instability, strengthen political and economic cooperation in the region, and increase popular support for the EU and the prospects for European integration, as well as broaden the horizons of its people and restrain extremist and anti-European sentiment. I voted in favour of this resolution for visa exemption so that Bosnia and Herzegovina and Albania could benefit from this as quickly as possible.
We are in favour of abolishing the visa requirement for nationals of Bosnia and Herzegovina and Albania as soon as possible. These countries were denied the possibility in 2009, when the visa regime began to be abolished for all Western Balkan countries.
This decision 'rewards' the ability of these countries to 'deliver the necessary reforms'. Thus, they say, we are opening the 'door' to countries that 'try their best to please us'. The question that arises is this: what price are the peoples of those countries paying for that? Those who today claim to be rewarding the Balkan countries are the same ones who, yesterday, were doing all they could to destroy Yugoslavia and dismantle its peoples' achievements. The hands of the major EU and NATO powers are stained with the crimes they committed there, in an operation that succeeded in creating hatred and warfare between peoples that had long before decided to unite their wills in order to build their country. We therefore do not support the dismantling of what remains of Yugoslavia, promoted by those who want to get their hands on its wealth, exploit its peoples and make use of its geostrategic location, an old dream of big capital in the EU. It is already being announced that the next area to be included in the regime will be Kosovo, the EU-NATO protectorate in the region.
I and the movement to which I belong totally disagree with Mrs Fajon's proposal to make citizens of Bosnia and Herzegovina and Albania exempt from a visa requirement when crossing the European Union's external borders. I believe such a measure to be irresponsible and hazardous to the safety of European citizens because it underestimates the political problems and difficulties in those countries, while it overestimates the weak and unsatisfactory progress achieved in recent years. In Albania, no legal system has yet been established to counter organised crime and the very high levels of corruption. The criminal justice system faces similar problems in Bosnia and Herzegovina, where the level of cooperation between the police and legal authorities is very poor. The visa policy allows a certain amount of monitoring and selection of who is allowed to enter from third countries. Without the control provided by this system, we risk situations arising that are hazardous for the safety of our citizens.
This vote is a strong signal that the European Parliament is sending to Albania and Bosnia and Herzegovina, namely, the prospect of future membership of the European Union. Indeed, allowing the abolition of visas for nationals of these two countries will no doubt encourage the mobility of young students and will strengthen economic and political cooperation with the Balkan region, where some countries such as Serbia, Montenegro and the Former Yugoslav Republic of Macedonia are already benefiting from such a regime. However, let us not deceive ourselves; this vote by Parliament does not, under any circumstances, mean an endorsement of the policies of the current Albanian Government for which we are maintaining the requirements already stated in July. This measure is primarily intended to create a link between nations. It is obviously regrettable that Kosovo, because of disagreements between Member States regarding recognition of its independence, is not included in this process under way between the European Union and countries in the Balkans. We must work towards this.
Today, the European Parliament has given a strong sign of its support for the policy of abolishing the visa regime for the countries of the Western Balkans, continuing on the course followed last year, when mandatory visas for nationals of Serbia, Montenegro and the Former Yugoslav Republic of Macedonia were dispensed with. That decision represented important progress towards the European integration of these countries, which have demonstrated that they are capable of embarking on serious reform processes. With today's vote on the Fajon report, we have accepted the Commission's proposal to abolish the mandatory element for Albania and Bosnia and Herzegovina also. In fact, I believe that a differentiated approach would have risked exacerbating the ethnic and political divisions characteristic of the region. The only region not included in the visa liberalisation process is Kosovo. This exception is substantially due to the existing issues regarding the recognition of that country's independence, which I hope can soon be resolved. In conclusion, I must point out that the abolition of visas, which is the objective of this report, concerns a crucial aspect of people's lives, in that it allows them to actually exercise their right to freedom of movement.
A report from Europol, Eurojust and Frontex has estimated that 900 000 illegal immigrants enter the European Union every year. This document describes the illegal immigrants coming from the Balkans as containing a strong criminal element in terms of drugs, arms and human trafficking.
While some of these countries remain highly unstable for geopolitical, religious or even ethnic reasons, the report from the socialist, Mrs Fajon, recommends nothing less than abolishing the visa system for all countries in the Western Balkans. Quite apart from the fact that this privilege goes against the Schengen agreements and the very principles of the functioning of the European Union and of the mechanism for joining it, to my mind, it is out of the question to authorise the free movement of persons from countries such as Bosnia and Herzegovina or Albania.
Invoking this 'fundamental right' is, in reality, only a 'hotch-potch' utopia. The European Union is already dealing with massive and uncontrolled immigration that is severely damaging the identity as well as the economy and society of the nations that make it up. On the contrary, we should lobby for the fundamental right of people to retain control of their borders and to take a sovereign decision on who can or cannot enter their countries.
The Fajon report on the proposal for a regulation listing the third countries whose nationals must be in possession of visas when crossing the external borders of Member States and those whose nationals are exempt from that requirement must be viewed positively, inasmuch as it represents an appropriate consequence of the agreements to relax visa requirements that the EU reached with Albania, Bosnia and Herzegovina, Macedonia, Montenegro and Serbia in 2007. Given the need to continue with systematic controls even after liberalisation, it should be emphasised that this measure will undoubtedly play an important part in creating stability. Furthermore, I agree with the rapporteur that the direct consequences of this phenomenon on the quality of people's lives will help to encourage the state and governmental institutions and the politicians in their efforts to implement the reforms necessary for them to accede to the European Union.
If we are to consider extending the visa waivers to include citizens from Albania and Bosnia and Herzegovina, we might discuss the theory whereby Albania has made progress in eradicating the influence of organised crime. This is not the case. However, the rapporteur's explanatory statement and the opinion of the Committee on Foreign Affairs, both of which advocate visa liberalisation with Kosovo, are an unacceptable provocation. As a result, I am voting against.
in writing. - (PT) The EU has always been concerned that the citizens within its geographical boundaries should be able to move freely throughout Member States. This facility was gradually extended to non-member countries, and now various citizens of non-EU countries are able to travel within the EU without the need of a visa.
The goal of the current resolution is visa exemption for citizens of Albania and Bosnia and Herzegovina, following the example set in other countries in the Western Balkans, namely, the Former Yugoslav Republic of Macedonia, Montenegro and Serbia. The progress made by the two countries in recent months has led the EU to abolish the need for entry visas for their citizens, which will help reduce the risk of greater political and ethnic instability, strengthen political and economic cooperation in the region, increase popular support for the EU and prospects for European integration, broaden the horizons of their populations and restrain extremist and anti-European sentiment: for these reasons, I have voted in favour.
I support the Commission's proposal to abolish the visa regime for the citizens of Albania and Bosnia and Herzegovina. The visa regime should not, under any circumstances, isolate the citizens of the Western Balkans or turn them away from the European Union, their nearest neighbour. This decision to liberalise the visa regime is the result of progress made by these two countries, particularly in terms of strengthening the fight against organised crime. It is a decision that will have a major psychological impact on the population, for example, on students, who, up until now, have had to form queues in the consulates.
in writing. - (LV) I voted in favour of the final version of Mrs Fajon's report. In this connection, I should like to make it clear that I am opposed to a visa waiver regime for citizens of Kosovo, because I believe that it is necessary to agree this issue with the Serbian side. I fully agree with the position taken by the UN Security Council, which has not recognised the independence of Kosovo. I also believe that until such time as Serbia recognises the independence of Kosovo, we do not have the right to take any steps towards even the indirect recognition of that region. As is known, many EU Member States have not recognised the independence of Kosovo. I am convinced that we must adopt a more considered approach to this issue.
in writing. - (DE) The visa liberalisation in 2009 demonstrated to all intents and purposes that many people in the Balkans equate visa-free travel with being given carte blanche. Countless people have used the more liberal visa conditions to travel into the European Union. How many of those people actually went back to their home countries once the period of time granted for their stay had expired, nobody knows. It does not seem to be clear to the people in question that visa liberalisation has nothing to do with jobs or the right of abode. The maths of stemming illegal entry into the EU through a readmission agreement cannot stack up while visa liberalisation continues to be abused. This idea needs to be put paid to. Kosovo, in particular, represents a major problem for us in this regard. The EU has never been able to decide what it thinks more important or what it thinks is correct and proper - territorial integrity or the right of self-determination for peoples - and because we have ignored the problem of multinational states for too long, what we have now is a divided Balkan state. To use a visa agreement in order, indirectly, to almost force recognition of Kosovo in this way, when some Member States have not recognised it, contradicts the principle of subsidiarity and is a violation of national rights, which should be rejected in the strongest possible terms. In light of the above considerations, I voted against the Fajon report.
in writing. - I voted in favour of this report, because I know very well - as a Romanian citizen - how important freedom of movement is. It is the most important freedom that the European Union is based on and the biggest right a European citizen has. Broadening this principle to Albania and Bosnia and Herzegovina is an important step on the way to European integration.
I fully support the proposal drafted by the European Parliament and the Council concerning the waiving of the requirement for short-term visas for citizens of Albania and Bosnia and Herzegovina when crossing external borders. The countries mentioned have made great progress in complying with the requirements of the European Union. In accordance with the Commission's proposal, once the visa requirement has been scrapped, the Commission will undertake appropriate monitoring, in these two countries and in all Western Balkan countries which have already left the 'negative list' and been transferred to the 'positive list', of the process whereby the measures planned by these countries within the framework of the liberalisation of visa regulations are implemented effectively and permanently. The Commission also stresses that the basic requirement for completion of the visa liberalisation process in these countries is the introduction of biometric passports, which will guarantee security and prevent illegal immigration.
I voted against a favourable conclusion to the visa liberalisation process for Albania and Bosnia and Herzegovina. I support the critical position that the French took during the COREPER meeting on 29 September: having complained that the period between the Commission's proposal and the assessment was too short, they referred the issue to Parliament and requested more time to evaluate the benchmarks. There are still too many issues unresolved to agree to abolish the requirement for Albanian and Bosnian nationals to possess a visa for entry into the EU. These issues concern, in particular, the fight against corruption and organised crime, the lack of biometric passports, and immigration and border controls. On this last issue, I should remind you that last March, Belgium repatriated several hundred Serbs and Macedonians of Albanian origin who had sought asylum in Europe after visa restrictions had been lifted for Serbia, Macedonia and Montenegro in December.
in writing. - Today's vote clears the way for the belated but very welcome inclusion of Bosnia and Albania in the EU's visa-free travel scheme. It will clearly give a boost to their citizens, giving them the same rights and privileges as their neighbours. The Council should now move swiftly to approve their inclusion. However, we are concerned about the reluctance of some Member States, notably France, to do so. Bosnia's and Albania's compliance with the EU criteria for lifting the visa requirement is actually better now than Serbia's and Macedonia's at the time they got visa-free travel one year ago. If the Council fails to follow the position of the European Parliament and European Commission, it would be a completely wrong signal to send to the citizens of Bosnia and Albania.
We are opposed to this report because stipulating that nationals of Albania and of Bosnia and Herzegovina should be exempt from the requirement to possess visas when crossing the external borders of Member States is a risky business. We consider this to be especially true in the case of Albania, where organised crime is deep-seated, and this could then spread throughout the rest of the EU. In spite of this, Mr Frattini has come out in favour of visa relaxation; a decision that is incompatible with that already taken by France, the Netherlands and Denmark.
The former Yugoslav countries of Macedonia, Montenegro and Serbia were recently added to the positive list of the regulation in question, meaning that their citizens are exempt from needing a visa to be able to enter European Union territory. Albania and Bosnia and Herzegovina have also been making progress, so that as soon as they meet the exemption criteria, they can be granted exemption and come off the negative list. It is essential to decide that a future citizen of the Union has a fundamental right to travel in the European Union. In order to put this liberalisation into practice, it is still necessary to strengthen the fight against organised crime in both countries and to develop a strategy supporting the integration of repatriated nationals, in the case of Albania, and the harmonisation of criminal law according to the Federal Criminal Code, in the case of Bosnia and Herzegovina. The ability to travel without needing visas in the near future will contribute to strengthening political and economic cooperation and reducing the risk of tensions in the region. Moreover, EU support will certainly help to broaden people's horizons. I am voting for the document for the reasons given above.
In view of the fact that there has been no improvement in the human rights situation in the Democratic Republic of Congo, which is, in fact, worsening, and in view of the fact that systematic violations of human rights are being committed on a daily basis, specifically in terms of unlawful executions, abductions, sexual assaults and acts of torture, I think it is essential for me to vote in favour of this resolution carried by the European Parliament. The profits, the economy and mining and land resources are under the control of armed groups and conflicts have been going on for years, despite the presence of the United Nations Organisation Mission in the Democratic Republic of Congo. It is therefore essential to ask the DRC Government to regain stability and security in the country and thence to launch the peace process.
Today in plenary, we adopted by a very large majority a resolution condemning failures in protection of human rights in the Democratic Republic of Congo (DRC). We have thus condemned the violence and, in particular, the mass rape perpetrated in the country over the summer. We must, as a matter of urgency, strengthen the fight against impunity and, above all, end all violations of human rights, regardless of what they may be. Independent investigations must be carried out to bring the guilty to justice. We furthermore deplore the fact that the United Nations peacekeeping forces present on the ground have not been able to halt this violence. Their presence is, nevertheless, essential, and we must allow them to complete their mandate in the DRC.
The Democratic Republic of Congo must immediately take action to meet its commitments in areas of human rights violations. Today, most armed movements use rape and violence as a means to achieve military and economic objectives. As a consequence of these violent acts, women often lose their place in society, their ability to care for their children, or even their lives. Civilians continue to suffer unbearably and live in poverty. The Democratic Republic of Congo must take all possible measures in order to prevent any further attacks against civilians and to ensure a strengthening of responsibility for violations of human rights and international humanitarian law. At the same time, it is important to promote peace and stability in the region by applying existing regional instruments and making more efforts to develop the regional economy. It is very important for the action plan adopted by the Council for gender equality in the field of development cooperation to ensure that the gender equality dimension is taken into account in all policy areas.
The Democratic (?) Republic of Congo provides the setting for a humanitarian tragedy that is unfolding out of our sight, but this does not make it any less heartrending. I hope that the initiative from the European Parliament to issue a declaration strongly condemning all the warring parties in the conflict in the Democratic Republic of Congo and to distribute it more widely, including to the UN Secretary-General, will bring about an improvement in the situation of the civil population, who are the real victims of this senseless war. Information about the situation in the Democratic Republic of Congo is especially alarming as the acts of exceptional brutality being committed are taking place in the vicinity of the UN peacekeeping camp. The 1 244 women raped in just three months of this year by representatives of all the forces involved in this conflict are by no means mere statistics. Each of them is going through their own tragedy. What is even more shocking is that this situation can happen again at any time without them feeling any kind of protection. The situation in the Democratic Republic of Congo provides a further argument in favour of officially acknowledging any form of violence based on gender as a crime against humanity and a war crime.
in writing. - (PT) Despite the efforts headed by the United Nations Mission in the Democratic Republic of Congo (DRC) and the extremely difficult work carried out by humanitarian organisations, human rights violations still persist. The situation is alarming, giving rise to massive rape of civilians by members of armed militia, unacceptable suffering, poverty, displacement of people and the degrading situation in the refugee camps, as well as the forced recruitment of civilians and child soldiers.
The Congolese army continues to lack the human, technical and financial resources to carry out its mission. This resolution reinforces the priorities of training and appropriate salaries in order to reform the Congolese army and improve its regiment. In addition, it underscores the need to redouble efforts to put an end to the armed groups' activity, and to hold to account those responsible for human rights violations. Equally, it reinforces the need to develop close cooperation between the DRC Government and the international community, taking into consideration the participation of women in resolving the conflict. Dialogue needs to be resumed immediately for the sake of the peace process, for which reason I have voted in favour of this resolution.
It is vital to put a stop to the escalation of violence against local communities and acts of mass destruction, such as burning down houses, schools, churches or even whole villages, as has happened in the Democratic Republic of Congo. Rape and other forms of sexual violence against women and children (some 14 cases of rape a day, according to data from the United Nations High Commission for Refugees) have been used as weapons of war. We cannot allow a generalised feeling of impunity to develop with regard to crimes that are, in fact, extremely serious violations of fundamental rights. The perpetrators must be brought to justice and convicted of war crimes and crimes against humanity. I reiterate the call made to the United Nations and the Congolese Government to launch investigations. I also hope that the UN Security Council will urgently adopt measures to effectively prevent further attacks on the civilian population and to provide the victims with all the assistance they require. I welcome the adoption of the 'Conflict Minerals' law in the United States and hope that the EU can initiate similar legislation.
I have followed with concern and disquiet the situation unfolding in the Democratic Republic of Congo, the abuses perpetrated against civilians, especially against women, and the use of rape as a weapon in the clashes between the various military groups involved in a proper civil war. I got involved in drafting this European Parliament resolution on failures in protection of human rights and justice in the Democratic Republic of Congo based on a desire to find a way of making those responsible for these actions respect civil rights and freedoms, as well as human dignity and the international commitments to which the country is party.
I welcome the initiative launched by the US, where the law on 'conflict minerals' was recently adopted, and the natural request from the proposers of this resolution who are asking the Commission and Council to consider a similar legislative initiative as an additional instrument to be used to influence the decisions of those responsible for such reprehensible and barbaric acts. I therefore voted in favour of adopting this resolution.
We must urgently find a political solution to the armed conflict in the Democratic Republic of Congo (DRC) so that safety and stability can at last be brought to the population of eastern Congo. This is the purpose of the resolution that the European Parliament has adopted today following the publication of the report by the High Commissioner for Human Rights on 1 October, which lists 617 of the most serious violations of human rights and humanitarian international law committed during a 10-year period by State and non-State players in the DRC. Tens of thousands of people were killed and many others were raped, mutilated or suffered other forms of violence during the decade in question. The European Union is willing to support all the efforts made by the DRC Government and by countries in the Great Lakes region to promote together peace and stability in the area, by emphasising reconciliation, personal safety, a reformed and enhanced judiciary and the return and integration of refugees and displaced persons within the country.
I voted in favour of this resolution as I condemn the violence against women and children in the Democratic Republic of Congo. There is an urgent need to step up the fight against impunity and to put an immediate end to the violence and human rights violations in that country.
The Democratic Republic of Congo has experienced profound instability arising from the artificial nature of its borders and internal animosities. The proliferation of warring movements and the atrocities they have committed make up some of the saddest pages in the history of Africa. The list of tragedies and violations of human rights and justice is being added to so fast that even the best-informed observers cannot keep up properly. The international community was recently alerted to a wave of mass rapes, which we can only find repugnant and which deserve our condemnation and the strongest repudiation. The use of this type of violence as a weapon of war - which, unfortunately, is nothing new - must, even so, elicit from us nothing less than unreserved condemnation and the effective prosecution of those who are physically and morally responsible for it. Congo needs peace and stability, but that will not be achieved unless the perpetrators of the most obscene breaches of human rights, who have been enjoying scandalous impunity, are unequivocally identified and punished as an example to others.
in writing. - (PT) Atul Khare, the UN Under-Secretary General responsible for peacekeeping operations, informed the United Nations Security Council that from 30 July to 4 August, over 500 people were victims of gang rape perpetrated in the North Kivu province by the Democratic Forces for the Liberation of Rwanda (FDLR), a Hutu rebel group, and by the Mai Mai militia.
I strongly condemn this gang rape, as well as other human rights violations, and I welcome the request made to the United Nations and the DRC Government that it undertake an impartial and thorough investigation of all incidents, and guarantee that those responsible for violations of human rights and of international humanitarian law be held to account for their actions and prosecuted under the terms of international law.
We firmly condemn the rapes of women and children and all the human rights violations perpetrated in the Democratic Republic of Congo (DRC). It will only be possible to put an end to such acts when the foreign military presence and external interference in the country are terminated, as these are factors that feed the conflict. The UN and EU missions have already demonstrated that they are not the solution but part of the problem. Our political group proposed calling for 'an end to the EUPOL and EUSEC missions to the DRC, which have admittedly made a negative contribution to escalating violence and the situation in the country by training security forces that have been perpetrating crimes against their own civilian population'.
A majority in this House preferred to reject this proposal and sided with those who want to maintain the conflict and benefit from it. Peace will only be achieved through a political agreement between the various stakeholders, both inside and outside the country. It must, of course, include the countries in the region, particularly Rwanda and Uganda, which are breaching the sovereignty and independence of the DRC and playing an active part in the conflict. Above all, however, it must involve the United States and the European Union, the main beneficiaries of a war economy which sustains itself by selling important minerals used by US and European companies in the production of computer and mobile telephone components.
in writing. - The serious human rights violations, including systematic and mass rapes, which have taken place in the Democratic Republic of Congo, are truly shocking. Whilst this House's powers are limited in this area, it is important that we are united in condemning these atrocities and accordingly, I supported today's resolution.
I condemn the mass rapes and serious violations of human rights in the Democratic Republic of Congo in the strongest possible terms. I very much welcome the inclusion and adoption of this condemnation in the joint motion for a resolution. I voted against the joint motion for a resolution, however, because, to a large extent, Congolese military and police units trained by the EU's EUPOL and EUSEC missions since 2005 were, and are, also involved in these crimes. The joint motion for a resolution expressly supports and welcomes these training missions. I am in favour of the immediate cessation of these missions, as they have contributed in a negative way to the escalation of violence and to the situation in the country by training security forces that have been repeatedly involved in the serious violations of the human rights of the Congolese people. In addition, the army and police trained by the EU support the repressive apparatus of the corrupt Kabila regime.
in writing. - (PT) The EU cannot remain untouched by the various armed conflicts which occur occasionally around the world. The violence in the Democratic Republic of the Congo has been dragging on for several years and has caused the death, displacement or homelessness of millions of people.
It is therefore extremely important to exhort all those involved in this conflict to cease hostilities so that the population of these regions can return to living in peace. It is very important that we continue to support the United Nations missions on the ground so as to mitigate the suffering of the whole population, particularly focusing on the elderly, women and children.
in writing. - (LV) Quite recently, more than 500 people in the Democratic Republic of Congo fell victim to a mass gang rape. The members of various armed bands in the eastern DRC are culpable of this mass rape. I fully support this resolution of the European Parliament. At the same time, I should like to add that, bearing in mind that the UN peacekeepers' camp was situated quite close to the town in which these onslaughts of a sexual nature took place, and yet the UN did not prevent this shocking incident, we must form a view of the UN base's actions in the eastern DRC. We must identify the names of the responsible UN commanders. One would also like to know whether the officers and troops of the UN base know the reason why they have been posted there. It seems to me that they do not know, and that it is by dint of their silence that this mass crime and mockery of international law was committed. It is a crime on the UN's part to fail to carry out its direct mission.
There are no words to describe the violent atrocities that continue to take place in the Democratic Republic of Congo. All we can do is describe them, one by one. Gang rape, mutilation, gratuitous violence, looting, sordid murders, not to mention the mockery made every day of the most fundamental freedoms, in a State that is in full decline. We can add impunity to the absence of any action or reaction, the result of a non-existent justice system, as well as Congolese authorities who resign rather than face up to the essential duty of protecting their citizens. This resolution, the third of its kind, is aimed at the head of the Congolese authorities, but also at the European and international authorities who can no longer refuse to get involved. They have a duty to act and protect the people, namely via the United Nations Organisation Mission in the Democratic Republic of the Congo (MONUSCO) which is present on the ground. They must facilitate the re-establishment of peace and stability in the region and contribute to the establishment of a State that can exercise its core functions fully and finally be able to ensure respect for the rule of law.
in writing. - I hope the main actors in the field will take note of what we have just voted. We strongly condemn the mass rape and other human rights violations which took place between 30 July and 4 August on at least 500 women and children in North Kivu province by the Democratic Forces for the Liberation of Rwanda (FDLR), a Hutu rebel group, and the Mai Mai militia, as well as those in other regions of North and South Kivu. We call on all actors to step up the fight against impunity and for an immediate end to the violence and human rights abuses in the DRC, particularly in North Kivu. We stress the need for further efforts to put an end to the activity of local and foreign armed groups in the east of the DRC. We also call on the UN and the DRC Government to conduct an impartial and thorough investigation of the events, to ensure that those responsible for breaching human rights and international humanitarian law are held responsible and prosecuted in conformity with Congolese and international law.
Unfortunately, many countries in the world have no respect for fundamental human rights. On the contrary, they are guilty of crimes against humanity, wars, sexual violence, and violence of every other type against men, women and children. Between July and August, in the Democratic Republic of Congo, in the mining district of eastern Congo alone, more than 500 people, including children, girls, and women as old as 75, were victims of gang rapes. All this took place in the vicinity of a UN camp. Not only did the UN not intervene, it even pretended not to be aware of what had happened for weeks. According to internal estimates, about 6 million people have died so far. I can only wholeheartedly support this resolution, which sees Parliament taking the side of the weakest and most defenceless.
I supported the resolution on failures in protection of human rights and justice in the Democratic Republic of Congo. I believe that it should be adopted urgently and as a matter of priority. At the beginning of December, there will be an ACP-EU Joint Parliamentary Assembly in Kinshasa. This resolution could send an important message to the authorities and inhabitants of the Congo. It will be a signal that the European Union intends to intensify its efforts to stabilise the situation in this region, to verify the aid mechanisms currently in place, to place more stress on judicial reforms and, above all, to stand firmly against violence against women and children and to put to an end to the impunity of those responsible.
I am very pleased with the adoption of the resolution on failures in protection of human rights and justice in the Democratic Republic of Congo. This resolution sheds light on and condemns the numerous violations perpetrated as a weapon of war against Congolese women. These atrocities have long been ravaging the country. Once again, I stress the need to fight against the impunity that reigns in this region and I ask the Commission to prepare a legislative initiative at the earliest possible juncture which follows on from the American law on 'conflict minerals'.
Ladies and gentlemen, I am very concerned about events in the Democratic Republic of Congo, where hundreds if not thousands of women and children have been raped in the last few months. As a politician, I am stunned, even more so as a father and a man. It is terrible. Those guilty must be found, prosecuted and punished in accordance with international law. We, the international community, have failed. However, we also failed much closer to home, in our own territory. We always rush to condemn human rights violations outside the European Union and demand that urgent action be taken. However, when attention turns to human rights violations within the EU, the reaction is mostly restrained. The EU will be hit by a huge crisis of confidence if it fails to narrow the gap between its honourable condemnations of crimes committed outside the EU and actions being taken at home in the area of human rights. It should not be this way. The Treaty of Lisbon brought new opportunities to strengthen human rights, especially the EU Charter of Fundamental Rights, which is now mandatory, not just for EU institutions, but also for Member States. Thus, it is within our capabilities to fix this human rights vacuum within the EU, but we must act now.
Ladies and gentlemen, between 30 July and 4 August 2010, massive human rights violations and sexual violence against children, women and also men took place in the eastern part of the Congo. The violation of human rights and of international law continues to this very day, and is spreading across the region at an alarming rate. The European Union has taken on a long-term commitment towards the entire African region of the Great Lakes, part of which lies within the Democratic Republic of Congo. Our efforts towards peace and stability in the region, however, have so far brought no tangible results. Our resolution of today is another appeal by this Parliament to end attacks on civilian populations in the eastern provinces of Congo, and for the victims to be provided with basic health, social, humanitarian and legal assistance. Every armed conflict has a political solution, but there has to be a will to find such a solution. The security and stability of eastern Congo therefore rests primarily on the shoulders of the Congolese Government. Economic and humanitarian assistance is important, but it is not enough in itself. I am pleased that this Parliament, through the vote of its Members, has again confirmed in clear terms that our commitment to Congo includes a clear statement on the defence of human rights every time they are violated in the region. I have therefore supported the submitted resolution, and I trust that the European Commission will find effective mechanisms for putting the recommendations from the resolution into practice.
In recent weeks, the European Parliament and the entire international community have mobilised themselves in defence of Sakineh, but also in defence of all the men and women who live under the same conditions in Iran and, indeed, in every other part of the world in which fundamental rights continue to be violated. As of today, there are 154 countries in the world that have abolished the death penalty. Ninety-six of these have abolished it for all offences; eight have retained it solely for exceptional crimes, such as those committed in wartime; six have declared a moratorium on executions; and 44 have de facto abolished it, that is to say, these are countries in which no executions have been recorded for at least 10 years or which have made a binding commitment not to apply the death penalty. In many countries, no distinction is made between people who have been convicted; in fact, in a small number of countries, child criminals are still executed. All this is in flagrant violation of international law, as enshrined in the International Covenant on Civil and Political Rights. Accordingly, I reaffirm my opposition to the death penalty, in every case and in all circumstances, in the hope that it will be abolished as soon as possible.
in writing. - (RO) In recent years, promising progress has been made towards the abolition of capital punishment. The number of countries which have stopped using this form of punishment for good has risen to 95. In fact, its regular use has been restricted to two regions in the world: Asia and North Africa. The UN resolutions on the implementation of a global moratorium have made a considerable contribution to achieving these results. The EU also continues to provide the largest source of funding to organisations campaigning against capital punishment. However, I believe that the specific initiatives promoted by these organisations must gain the necessary political support. As the European Parliament's motion for a resolution provides significant support in this respect, I voted in favour of it. However, in spite of the positive progress, 58 countries retain the death penalty, while the statistics for the number of people condemned to this punishment are alarming. Last year, more than 700 people were executed, which is not counting the several thousand people assumed to have been condemned to death in China. I therefore would like to highlight the need to increase efforts in influencing international public opinion. Even in some EU Member States, a large proportion of citizens would agree to the introduction of capital punishment.
On the occasion of the World day against the death penalty, which will take place on 10 October for the eighth consecutive year, we, as MEPs, would like to adopt a resolution to underline our commitment to abolishing capital punishment and our wish to see this principle of opposition to the death penalty adopted worldwide. Although 43 countries around the world continue to use capital punishment, this resolution invites the Member States that continue to use it to declare a moratorium on executions. The aim is to achieve complete worldwide abolition, which is one of the priorities of the Union's human rights policy.
There are many countries in the world that still apply the death penalty, including all those that have concluded commercial and economic agreements with Europe that contain so-called human rights clauses. When thinking of countries where public executions are carried out by hanging, stoning or through the use of methods tantamount to torture, we must be moved by the hope that texts such as the one on which we have voted today will act as a spur to the whole of Europe, which too often forgets its economic and political power, and refrains from exercising it in the international arena in order to promote respect for human dignity in third countries.
The death penalty is one of the oldest penalties imposed for very serious crimes which has yet to be abolished in certain countries. The death penalty is the ultimate cruel, inhumane and degrading punishment, which violates the right to life as enshrined in the Universal Declaration of Human Rights. At present, 43 countries worldwide still retain the death penalty. Therefore, the European Parliament immediately calls on countries to take swift action to end this practice. The imposition of the death penalty on minors and on persons with mental or intellectual disability causes particular concern. The imposition of this penalty on the most vulnerable people should be abolished as soon as possible. It is very important for countries' government institutions to undertake to monitor issues surrounding the death penalty so that specific cases are raised with the national authorities and possible initiatives for the abolition of the death penalty are considered.
The European Union is committed to one of its priority human rights objectives - the complete abolition of the death penalty worldwide - a fact which will be confirmed by the declaration adopted by the European Union's legislative plenary on World day against the death penalty. The fact that many states still apply the death penalty, the cruellest, most inhumane and degrading form of punishment of all, especially to women and even minors, is beyond comprehension. What makes it all the more difficult to understand is that there is no kind of evidence to show that the death penalty discourages crimes more than other forms of punishment. It is important for the European Union to continue its measures supporting cooperation between states because this is the only way, through collaboration, education and raising awareness, of enabling us to fulfil the desire to abolish the death penalty worldwide. The key to achieving the European Union's most desired human rights objective also lies in the activities of the non-governmental sector which highlights unfair trials that scandalously impose harsh sentences, like the one handed down in Iran to a boy who was only 16 at the time he committed his alleged crime.
in writing. - UKIP accepts there are legitimate arguments about the death penalty, both for and against. However, UKIP feels that the decision to have or not have the death penalty is a decision that lies only with the individual nation state, and not the undemocratic EU. UKIP notes the attempts the EU has made to interfere with other countries' policies in this area. It is not for the EU to bully any country into maintaining abolition or enacting abolition of the death penalty. UKIP also notes the way the EU has shut down any debate on this topic in the European context, despite public opinion on the subject. The maintenance or otherwise of the death penalty is, and should remain, a decision solely made at the nation state level via democratic means. Any state with the death penalty should ensure proper procedures of evidence collection, prisoner interrogation and fair trials.
in writing. - (PT) In a world where 43 countries still maintain the death penalty, and where children are forced to watch public executions, Europe must continue to call for an end to this practice, which constitutes a cruel and unacceptable violation of the right to life. I voted for this resolution because I feel the EU should use diplomatic instruments to contribute to the abolition of the death penalty, applying pressure on government authorities to impose a moratorium on capital punishment, with a view to its complete abolition. The resolution urges the Council and the Commission to provide guidelines for an overall European policy to apply to the dozens of European citizens condemned to suffer the death penalty in third countries, and make information and legal assistance available, which I consider equally important. I also recognise the importance of approving World day against the death penalty and European day against the death penalty.
The value of life and the multiple cases of judicial error that history has left us are more than enough reason for us to fight the death penalty. Abolition of the death penalty throughout the world is one of the European Union's priorities. The European day against the death penalty has been established on 10 October each year. We are strongly committed to working towards the abolition of the death penalty everywhere and are striving to achieve universal acceptance of this principle. According to Amnesty International, there are still 58 countries in the world that have not abolished it, 18 of which carried out executions in 2009. China alone executed more people than all the other countries put together. The only country in Europe that continues to apply the death penalty is Belarus. The European Parliament was the first European institution to launch this campaign, in the early 1980s, and the EU is currently the main institutional actor in the fight against the death penalty, as well as the main source of funding for such efforts. We must fight for the adoption of moratoria on executions until the death penalty is finally eradicated.
One of the first measures adopted by the temporary authorities in Bucharest after the collapse of the Ceauşescu regime, in the wake of the popular uprisings in Timişoara and Bucharest, was to abolish the death penalty. This was a gesture of healing, primarily to the political victims of the totalitarian regimes which dominated Romania from the 1930s. I am recalling this event in recent European history because the European Parliament's resolution on the World day against the death penalty is a response to an outmoded practice in the 21st century. The death penalty is still part of the legislation in many countries, including some which actively promote civil rights and freedoms globally.
The death penalty does not only not act as a deterrent and reduce the level of crime, but it also raises the very real issue of possible miscarriages of justice, which would send innocent people to their death. I regard the invitation from the European Union's Member States to the countries which still use this punishment, calling on them to adopt a moratorium on carrying out the sentences, as one of the main plus points of this resolution. This made me decide to vote in favour of its adoption.
This year, 12 countries applied capital punishment, in spite of the condemnation levelled against this inhumane punishment by most countries in the world and international institutions, including the United Nations. I believe that the pressure being exerted to abolish the death penalty in the 43 countries which still include it in their national legislations must become a priority in the European Union's policy for promoting human rights and, in particular, as part of the work of the new European External Action Service.
in writing. - (PT) As a citizen of Portugal, one of the first countries in the world to abolish the death penalty in 1867, I consider the death penalty to be inhuman and the most extreme denial of human rights. It is therefore with satisfaction that I am voting in favour of this resolution's motion. The promotion of human dignity and the consequential fight for the abolition of the death penalty are, and must remain, among the goals of the European Union human rights policy. For the sake of a global and effective European policy over the death penalty, the EU, through its institutions and, in particular through the High Representative, should speak with one voice. The establishment of a global moratorium on the use and imposition of the death penalty in every region of the world is not only a fundamental step on the road to abolishing the death penalty throughout the world. It is, above all, a vital step towards greater respect for humanity.
The eighth World day against the death penalty, on 10 October 2010, is a chance for the European Parliament to reiterate that abolition of the death penalty all over the world remains a priority for the European Union, at a time when it is still practised in 18 countries. In 2009, more than 700 people were executed, without counting the thousands of executions that took place in China. Executions or death sentences have never resulted in improved crime figures, which is why the European Union should promote alternative sentences at the disposal of criminal justice systems when dealing with countries that still apply this punishment, which is contrary to the Universal Declaration of Human Rights. Parliament has also expressed deep concern about the application of the death penalty to minors and to people suffering from mental or intellectual impairment and has called for it to be brought to an end swiftly and permanently.
I voted in favour of this resolution because it advocates that the European Union should use all tools of diplomacy and cooperation assistance available to it to work towards the abolition of the death penalty. Portugal is an example to be copied in this respect, because it was the first European country to include the abolition of the death sentence in its constitution, over 140 years ago. Unfortunately, that is not the case in more than 40 countries around the world, where violations of the right to life enshrined in the Universal Declaration of Human Rights still persist.
The death penalty is an unacceptable violation of the intrinsic dignity of every human being, and of the inalienable and unrepeatable value of every life. It therefore deserves our vehement condemnation and everyone's unreserved commitment to its eradication I hope that more countries will join the group of states that have abandoned this practice forever. Irrespective of the seriousness of the specific individual actions which, in theory, might motivate or even justify such a sentence, I believe that the abolition of the death penalty represents an enormous step forward for civilisation and a distinctive feature of penal systems, such as those of the Union's Member States, that seek to separate justice from revenge. It is essential to maintain this non-vindictive provision and to ensure that even the worst of criminals must be treated with dignity, even if they do not deserve it. Indeed, simply taking an eye for an eye and a tooth for a tooth would be unworthy of our common heritage of respect for human life, which is so often overlooked by our political decision makers. At this time, my thoughts are also with all those who are not guaranteed even a semblance of a fair trial and who are killed randomly or deliberately by the most barbaric methods in the most merciless circumstances.
The eighth World day against the death penalty will be held on 10 October. I welcome this European Parliament resolution because I consider it to be the correct next step following the recent resolutions on the death penalty in China, Nigeria, North Korea and Iran. The extent of capital punishment throughout the world is a cause for concern and it is difficult to establish the true levels of this phenomenon, particularly in the above countries, where democracy is absent or greatly limited. It is important for the European Union to take up a strong position on this matter and use every possible legal instrument and political instrument in general to draw international attention to the matter and denounce infringements of international law. For these reasons, I will vote in favour of the motion for a resolution.
in writing. - Whilst the EU is a global leader in the campaign against the death penalty, too many countries, including many with whom we have strong economic, social and cultural links, continue to execute people. I do not consider that capital punishment has any place in the 21st century and support today's call for a moratorium on executions.
in writing. - The abolition of the death penalty worldwide is a priority of this Parliament and a particular priority of the Socialists and Democrats Group. It is a violation of human rights and unacceptable in all circumstances, and I am pleased Parliament has endorsed this motion with such great support. As the most active and prominent supporter of abolition in the world, the EU had a responsibility to support civil society and organisations throughout the world campaigning for such a fundamental human right. There is a great amount of work to be done in supporting de facto abolitionist countries codifying such practice in law, in reducing the number of death penalty sentences handed down and carried out in other countries, and in supporting campaigns to repeal death sentences, particularly where trial outcomes are not recognised as legally sound. This is a fundamental value of our Union which we must defend publicly and often wherever possible.
The World day against the death penalty, declared for 10 October, is a further demonstration of Europe's guiding role in the battle for civilisation. The resolution deserves to be adopted, since it highlights the innumerable problems and aberrations that still exist today in 43 countries in the world. It rightly emphasises that the battles we have fought thus far have led to tangible results: the several international conventions in this regard have been ratified by an ever increasing number of countries. This means that increasing attention is being paid to human rights at international level. Finally, I support the request for the High Representative, Baroness Ashton, to keep in mind that the main political content of the resolution must be the adoption of a worldwide moratorium as a crucial step towards the abolition of the death penalty.
in writing. - (PT) Over recent years, the EU has been the main institutional player in the fight against the death penalty. This fight has been a priority of its foreign policy related to human rights. The truth is that there are still over 40 countries in the world which exercise the death penalty. As one of these countries, Belarus, is in Europe, we feel it necessary to make every effort to achieve the abolition of the death penalty throughout the world, given that it is the most cruel, inhuman and degrading punishment and violates the right to life set down in the Universal Declaration of Human Rights. This is the reason for my vote.
I have upheld this resolution because my conscience as a human being leads me to fight for the abolition of the death penalty. It is a fight fought by all humanists. By abolishing the death penalty, we will strengthen human dignity and make progress on human rights issues. Nothing justifies relativising the value of human life. To this end, I would like to remind you that Europe, an area of democracy, was the pioneer in this fight for abolition of the death penalty. It is therefore Europe's duty to prioritise this legitimate fight.
I supported this resolution, as I consider the death penalty to be a light punishment for those who have carried out serious inhumane crimes. I am not convinced that Latvia, as an EU Member State, will implement this resolution, as there has been a prior negative experience. The Republic of Latvia has still not implemented Paragraph 74 of the European Parliament resolution of 11 March 2004 on the situation of non-citizens in Latvia. More than 330 000 people in Latvia remain without status. This means that one of the EU Member States pays scant regard to the opinion of the European Parliament and to the European Union as a whole. For their part, the European Commission and the European Parliament behave as if everything were fine. A strange attitude ... This is evidence that double standards apply in the European Union. The European Union expresses its concern at the violation of human rights in the Democratic Republic of the Congo, yet violations of human rights on EU territory seem to it to be a normal state of affairs.
in writing. - On behalf of the Irish delegation to the EPP, We support the abolition of the death penalty and voted for the resolution on the World day against the death penalty. However, we voted against the amendments to the text as we see this as a crude instrument, too widely drawn, which would have no effect on the death penalty and could contribute to a lot of people losing their lives because of the illegal drug trade.
The death penalty is the most inhuman and savage punishment. It constitutes the violation of the most fundamental of human rights - the right to life. This is why I believe that abolishing the death penalty must be one of the European Union's priorities in order to foster democracy and human rights worldwide. In Europe, the ban on the death penalty has a strong footing, since it is guaranteed under Protocols 6 and 13 of the European Convention on Human Rights. The European Union is completely opposed to application of the death penalty, regardless of the circumstances. The actions of the EU in this field form the chief priority of its external human rights policy. The EU has consistently called for abolition of this penalty all over the world, and this is why, to the greatest extent possible, it provides financial support for civil society organisations acting to abolish the death penalty. Since 1994, within the framework of the European Instrument for Democracy and Human Rights, over EUR 15 million have been allocated in support of this type of project.
in writing. - (PT) The time that we dedicate to various social causes always constitutes a chance to reflect on the debate surrounding an important issue and, above all, to repeatedly draw attention to impending behavioural changes in the light of the adoption of new values or a new interpretation of old values, which are determining factors in constructing the society in which we wish to live.
The death penalty is one of the most heinous legalised acts, and I consider it to be unjustifiable by any form of prior action. Even murder does not justify the death penalty for homicide, which is the equivalent of punishing one reprehensible act with an identical act which, decreed by a court order, is legal from the judicial viewpoint, but not legitimate from the ethical point of view.
In this context, I wholeheartedly welcome the resolution for the establishment of a World day against the death penalty in the hope that this may constitute a further step toward its effective abolition throughout the world.
in writing. - Once again, the EP reiterates its long-standing opposition to the death penalty in all cases and under all circumstances and emphasises, once again, that abolition of the death penalty contributes to the enhancement of human dignity and the progressive development of human rights. It condemns all executions wherever they take place and strongly calls on the EU and its Member States to enforce the implementation of the UN resolution on a universal moratorium on executions with a view to total abolition in all states which still practise the death penalty. It calls on the Council and the Commission to take action in order to progressively restrict its use while insisting that it be carried out according to international minimum standards. It expresses its deep concern regarding the imposition of the death penalty on minors and on persons with mental or intellectual disability and calls for their immediate and definitive ending.
in writing. - The British Conservative delegation has traditionally given a free vote to all its Members on the issue of the death penalty. We believe that the use of the death penalty should be a matter of conscience for each individual.
However, we would like to stress that even when individual Members are in support of the death penalty, we believe that it should be reserved for only the most heinous of capital crimes, and we categorically condemn its use on minors.
in writing. - Passing this resolution today, ahead of the eighth World day against the death penalty on Sunday, once again relays the European Parliament's call for a complete moratorium on all executions to those countries still using this barbaric form of punishment. It also reinforces the European Parliament's view that all European citizens should be free from the threat of execution.
The oil slick caused by the Deepwater Horizon oil platform in the Gulf of Mexico last spring has led to this resolution drafted by the European Parliament's Committee on the Environment, Public Health and Food Safety, which aims to draw attention to the urgent issue of preventing oil slicks. I have therefore voted in favour of this resolution as it is essential that we lay down strict European rules for preventing accidents on oil platforms and for the Union to strengthen legislation on environmental responsibility. However, I deplore the fact that the reference to a moratorium on all new oil drilling as well as to new standards have not been implemented throughout the Union and have been thrown out by a majority of Members in today's vote. The introduction of a moratorium would, in fact, have been in agreement with the policy of prevention and the strengthening of security measures for oil platforms, and would have been in line with Barack Obama's policy of implementing a similar moratorium in the United States until December 2010.
The recent disaster in the Gulf of Mexico, which has caused millions of barrels of oil to be discharged into the sea, has drawn the world's attention to a subject that is fundamental for the European Union. This event has shown that strict environmental protection measures must be adhered to when oil is extracted from the deep sea. Europe must, however, remain competitive in this sector and continue prospecting for gas so that it can diversify its energy sources. I therefore support the adoption of new safety principles, the application of strict and rigorous common standards and the establishment of solidarity funds to compensate victims for any damage caused. The urgent need for such measures is also a result of the geomorphological nature of our seas, such as the Mediterranean, and of the drilling currently under way on the Libyan and Egyptian coasts. If there were an oil spill, it would cause an environmental disaster that we would struggle to overcome, with extremely serious consequences for the economy and the environment of many European countries. In conclusion, I do not support the proposal for a moratorium, because I believe that agreements with third countries and their oil companies would be more effective. This course of action would make it easier to export safety standards and invest in prevention and technological research.
in writing. - (PT) It is important for the EU to ensure the protection of its coasts through its ability to prevent and respond to such problems. The legislation in effect also needs to reinforce the level of safety in oil exploration and drilling. The European Maritime Safety Agency, located in Lisbon, provides support and technical assistance to the European Commission and Member States for the development and application of Community legislation pertaining to maritime safety and protection, as well as regarding pollution caused by ships.
In June this year, I presented in writing to Commissioners Oettinger, Kallas and Georgieva a suggestion for broadening the European Maritime Agency's area of responsibility and the establishment of safety control mechanisms for European oil platforms located in the North Sea, the Black Sea and the Mediterranean, and also a suggestion that it take responsibility for the prevention of environmental disasters related to oil drilling. This suggestion allows an economy of scale in terms of financial, human and technical resources. I welcome the Commissioners' response, which demonstrated a willingness to review the regulation of the European Maritime Agency, and I call for the European Commission to develop the efforts needed to achieve this goal.
The recent accident in the Gulf of Mexico, resulting from an explosion on an offshore oil production rig, would be sufficient argument alone for all those due to consider and vote on the European Parliament resolution on EU action on oil exploration and extraction in Europe. As is emphasised in the text of the resolution, Europe is not protected either against such incidents with a devastating environmental impact because the majority of oil drilling and extraction activities take place in the North Sea. We also now have such activities expanding in the Black Sea region, a sea which similarly has its fair share of problems due to human activity. As stipulated in the resolution, it is the Commission's task to devise stringent policies which can be enforced at EU level to prevent oil rig accidents, which may mark an important step towards preventing possible incidents and accidents. These are a few of the considerations justifying my vote in favour of approving this resolution.
The EU must learn the lessons of the Deepwater Horizon rig disaster and ensure that high security standards are adhered to in all oil exploration sites on the seabed. In view of the risks of offshore drilling and the doubts concerning the handling and the potential consequences of such an incident in Europe, the resolution that we have supported asks for ' a moratorium on all new deep sea oil drilling in EU waters'. We are also asking the Commission to carry out a specific assessment and to work on an action plan, in collaboration with the Member States, for improving security standards on existing rigs. Finally, we want to have an assurance that the polluters will be held legally responsible, and that the victims, such as fishermen, will be able to receive the correct compensation.
I voted in favour of the resolution on EU action on oil exploration and extraction in Europe, since I consider it necessary to enhance safety and working conditions on offshore oil platforms in the European Union with a view to preventing environmental disasters such as the one that occurred in the Gulf of Mexico.
Given the importance of oil extraction for those countries that perform it and the dangers it involves (as can be seen from the terrible consequences of accidental oil spills), it is essential for the Union to create the conditions to make oil exploration as safe as possible. There has to be appropriate legislation for this purpose, laying down basic safety standards for offshore oil and gas production so as to guarantee the safety of extraction and supply in the European Union. In this respect, as I am Portuguese, I am bound to remember the Prestige disaster, which had a profound effect on the Galician coastline with consequences stretching along the coasts of Portugal and France. I therefore call for the measures now being proposed not to be confined just to oil prospection and extraction but to include oil transport and supply as well. Tanker accidents are, unfortunately, more common than we would like, so it is important to review safety standards in this area too, so as to reduce the likelihood of such disasters.
The Deepwater Horizon oil spill in the Gulf of Mexico has been a wake-up call for the European Union and its Member States to examine all aspects of oil exploration and extraction in the EU as a matter of urgency, and to take all necessary measures to ensure that this kind of environmental disaster never occurs within our waters. It is therefore necessary and imperative to adopt a common, cross-border European system of prevention and response to oil spills.
I would like to highlight the request for the Commission to submit a report assessing the level of environmental pollution and the biological state of the Gulf of Mexico, along with revising the EU's capacity to respond immediately to accidents involving offshore installations, and to develop a European action plan in cooperation with the Member States. I welcome the request for draft legislation aimed at ensuring the implementation of greater safety standards on all EU oil platforms and drilling operations. However, I disagree with the imposition of a moratorium on any new deep sea oil drilling in EU waters, even if these standards are ensured throughout the EU, due to the disproportionate nature of this measure compared with the impact that it could have on the industry.
The general thrust of the resolution is positive, in that it draws attention to the need for prevention and provision of the necessary support in the event of environmental disasters due to oil spills. Guaranteeing the independence and quality of environmental impact assessments and determining liability are important factors in ensuring a high level of protection for human and environmental health, preventing potentially hazardous activities on the seabed from damaging the marine and coastal environments, protecting biodiversity, and safeguarding the prosperity of local farming and fishing activities for coastal communities. We have to criticise the fact, however, that a resolution on this subject should completely ignore the issues of the physical limits of oil reserves, humanity's extreme and worrying dependence on this primary energy source, the need for fair and careful management of existing reserves, and the need to seek other, alternative sources of energy supply.
The highest levels of precaution, environmental protection and of safety and security of oil operations in Europe are principles of paramount importance on which we can accept no compromise. In particular, we have to draw the necessary conclusions from the catastrophe in the Gulf of Mexico in order to prevent similar events from occurring in European Union maritime and coastal waters.
Nonetheless, Parliament showed good sense today in rejecting the maximalist position calling for a moratorium on all new deep sea oil drilling in European waters. What is at stake is the survival and future of our European oil industry at a time of crisis, but also our need for energy independence.
in writing. - This draft resolution calls for the strengthening of safety and security standards on EU oil platforms and an EU capacity disaster response in the event of an oil spill in EU waters. This is of pressing concern considering the recent disaster in the Gulf of Mexico with the Deepwater Horizon explosion and oil spill. This resolution would call for a moratorium on new deep sea drilling until the standards have been improved and met. I firmly believe that drilling companies throughout Europe need to improve working conditions and a way that this can be done is securing a uniformly high security standard on offshore platforms operating across the EU.
I voted in favour of this motion for a resolution because I believe it is essential to examine carefully all aspects connected with oil extraction and exploration in the European Union. In fact, I believe it necessary to enact regulatory measures that will prevent a repeat in our seas of the environmental disasters that have recently struck the United States. In actual fact, if ever similar incidents were to occur in the Mediterranean Sea, which is well known for its extremely slow replacement of water, an environmental disaster with serious consequences would ensue. In the light of the review of existing European legislation in this area, which turns out to be lacking in many respects, it is vital to take action to ensure maximum safety standards. It is for this reason that I join in the call to the Commission to monitor closely the investigations carried out by the US authorities in order to better define and implement high-level precautionary measures which would also ensure the protection of biodiversity in the coastal and marine environment.
I voted for this resolution as I believe that Europe urgently needs a common European, cross-border oil spill prevention and response system. Given that EU waters also border countries that are not part of the European Union, whereby EU legislation does not require them to comply with the relevant provisions governing liability and the remedying of damage, the European Commission must develop accident prevention policies for oil rigs and extend the scope of the SEVESO II Directive to oil rigs. The current environmental liability legislation contains several important gaps and, therefore, I believe that some new legislative provisions need to be introduced to take into account all inherent risks associated with off-shore exploitation, and liability in the event of oil accidents needs to be properly regulated. Due to the absence of a compensation fund for oil disasters, the Commission must include compulsory financial security provisions under the Environmental Liability Directive.
in writing. - I strongly support high safety standards in oil drilling throughout the EU, and particularly support calls for oil companies to maintain uniformly high standards in all countries they operate in - the current disparities between Member States are unacceptable and unfair. The findings of the investigation into the Deepwater Horizon tragedy must be examined carefully once they are published, and particular care must be taken in reviewing safety standards when awarding licences for new drilling. Given the high standards in North Sea oil drilling in Scotland, I do not think a uniform moratorium on new drilling is the best way to tackle this issue, but instead that detailed safety checks should be paramount in any decision to award new licences.
The close connection between oil exploration and extraction activities and past and future environmental change is proven and is the object of continuous scientific research. An early demonstration of what will happen in 2080 as a result of these activities can only serve as a warning to stop the clock of disasters that is set for the whole world - no one is exempted, not even ourselves. There is no doubt that there are liabilities for deep sea drilling which, until recently, would never have been taken into account, but the threat of disasters similar to that in the Gulf of Mexico cannot leave us indifferent. It is essential today for the European Union to strengthen and harmonise throughout the 27 Member States safety levels pertaining to oil exploration and extraction activities, not only for existing platforms, but also for those that will be taken out of service. Secondly, we must identify and regulate operator liability, beginning with excluding the possibility of leasing installations to third parties. For this reason, I agree with what the rapporteur has stated and I want direct intervention by the Commission and the Council to bring about clarity, transparency, uniformity and, hence, safety within our territory and on this specific subject, on which, ladies and gentlemen, we must never drop our guard.
I abstain, given that this document does not make a single reference to a post-petrol future.
The various accidents that have taken place in the field of oil exploration and extraction over the years have acted as a warning to the dangers of this activity. However, the recent and extremely serious accident in the Gulf of Mexico has really highlighted the need to use new and different methods to avoid similar situations in future, as these can jeopardise the environmental balance and biodiversity of whole regions, and the resulting damage has an effect on everyone. The EU therefore needs to take the necessary measures to ensure that oil exploration and extraction in Europe is carried out in accordance with the best safety regulations, thus avoiding future environmental and human disasters.
in writing. - (LV) I fully supported this proposal for a resolution. I believe that it is necessary to increase the liability of oil extraction companies so that, in the event of an accident, the insurance and reserve fund for accident prevention could comfortably cover all the costs of the clean-up and all the possible damage done to the environment. A 100% bank guarantee and stricter plant licensing in the oil exploration and extraction sector are also essential.
The oil disaster in the Gulf of Mexico clearly demonstrates that financial considerations all too easily result in safety regulations being flouted and common sense going out of the window. In the North-East Atlantic, the conditions at depth are similar to those in the Gulf of Mexico and hence, the risks are similar, too. The safety debate in Europe is all the more important in light of the fact that the majority of oil drilling and exploration takes place in the waters of the North Sea and that, in view of the tightening up of the safety requirements in the United States and contrary to the obligations of the OSPAR Convention, the neighbouring states were not able to reach an agreement. It is even more important because, in times of high oil prices, it becomes particularly profitable to develop poorly accessible oilfields and to extract under the most adverse conditions, such as from deeper and deeper depths. I therefore welcome the fact that appropriate safety standards are now to be sought at EU level and I voted in favour of the motion for a resolution.
I voted for this report as it deals with an extremely important subject. However, I wish to point out that the issue needed to be raised with a more general framework in mind. The European Commission is currently revising EU legislation on environmental liability and should propose, in this context, solutions for avoiding ecological disasters, like the recent one in Hungary, resulting from the spillage of a large quantity of pink sludge.
In view of the consequences in the Gulf of Mexico, I think that the resolution adopted by Parliament today on the EU's actions in the exploration and extraction of oil in Europe is extremely important.
As a Member of the Committee on Industry, Research and Energy, I must point out that the production of deep sea oil and gas is important to security of supply in the EU. Deep sea oil and gas production does not take place under such extreme conditions as in the Gulf of Mexico. However, every precaution must be taken. This is why we must work on prevention so that we have up-to-date legislation that is effectively applied and prevents natural disasters from occurring. However, we cannot get around the fact that this type of extraction and production always carries risks. Therefore, we must also think about building up a genuine capacity to respond to possible accidents such as the one that occurred in the Gulf of Mexico.
This resolution is a step in the right direction as it encourages progress in the EU in terms of both prevention and response.
Is the European Parliament willing to vote for a moratorium on all new offshore oil drilling? That is the way to learn from the human and ecological tragedy of the oil catastrophe that took place on 20 April in the Gulf of Mexico: 11 dead, 800 millions litres of oil spilled and the devastation of biodiversity. That is the only real political issue of today's vote. By rejecting the moratorium, Parliament's plenary has sent a clear message which does not address people's concerns at all. Nonetheless, it is perfectly obvious that offshore drilling is a risky operation and every precautionary measure has to be taken: strengthening the principle of environmental liability, establishing a special European fund to be maintained by mandatory contributions from operators of offshore installations, especially when drilling is carried out in the Arctic under conditions of extreme cold and at great depths. One thing is clear: by refusing to vote for a suspension of new offshore drilling operations, the European Parliament falls short of the European Commission's position of a de facto moratorium, as announced in Commissioner Oettinger's speech on 7 July.
Almost five million barrels of oil leaked into the waters of the Gulf of Mexico between April and September 2010 following the explosion on the Deepwater Horizon oil platform, seriously damaging both the economy and the ecosystem of the region. In total, more than 400 species - whales, dolphins, manatees, herons, egrets, etc. - were endangered. Since the European Union has many oil platforms - there are more than 500 in the North Sea - everything must be done, at European level, to avoid such a catastrophe in our territory. By voting in favour of this resolution, I am calling for strict European rules to be developed for the prevention of accidents on oil platforms and for legislation to ensure that uniformly high safety standards apply across all European Union oil platforms and drilling operations, from the Atlantic Margin to the Black Sea. Furthermore, I welcome the Commission's decision regarding a 'stress test' on oil drillings in EU waters.
The risk of serious accidents in European Union waters is high and Europe is, quite simply, not equipped to deal with the devastating consequences of such an accident. The Commission itself acknowledged this during the consultations. Offshore oil drilling exploration has increased exponentially and the risks have therefore increased also, but safety, on the other hand, remains largely inadequate. In this context, only a temporary moratorium on all new offshore drilling in EU waters could have reduced the risks, and also sent a clear signal regarding our dependence on fossil fuels. Once again, therefore, we shall have to rely on the little credibility and trustworthiness we can ascribe to the oil industry.
After what happened to the notorious platform in the Gulf of Mexico, which caused an environmental disaster following a rupture in an oil well pipe, the Committee on the Environment, Public Health and Food Safety calls on the European Commission to pay attention to drilling in the sea, with particular reference to platforms in EU waters. I should have preferred the Committee on the Environment to have gone further and requested similar guarantees from other European non-Member States such as Norway, 90% of whose GDP is linked to oil extraction from the sea. The EU is a world economic power and must be capable of demanding that countries that are not Member States but count the EU as their principal partner also observe the safeguards in place for activities in dangerous deep waters.
The natural catastrophe in the Gulf of Mexico caused by the sinking of the Deepwater oil platform provides an ideal opportunity to consider Europe's plan of action to prevent similar events. The unimaginable damage sustained by the ecosystem of the Gulf of Mexico and the southern coast of the United States as a result of the oil spill should be a strong incentive for us to act. Firstly, the Union must increase its ability to react quickly if such a disaster takes place. We should ensure that an appropriate coordination system for national services is in place in order to increase their effectiveness when combating a spill or removing damage caused by one. Secondly, increased safety monitoring of existing installations or those being built is essential. We should, for example, improve monitoring of the process whereby licences are granted for oil drilling or leasing installations to third parties. Thirdly, an appropriate legal framework must be created to regulate matters of responsibility and the making good of any damage, as there is a whole raft of significant legal loopholes in the provisions in force. We should also consider the introduction of a compensation fund which would fund anti-crisis measures in such situations.
I supported this balanced resolution, which does not ban future oil exploitation in deep water, but adjusts it to ensure respect for European security standards, which are amongst the strictest in the world. These standards must, in my opinion, guarantee both a sustainable energy supply to Europe and the security and durability of offshore activities. We all remember the terrible pictures of the black sea in the Gulf of Mexico, the dreadful loss of human life, the distress of the citizens affected by the disaster and the considerable damage resulting from the explosion of the Deepwater Horizon rig. It is for this reason that I renew my appeal to create a genuine European civil protection force capable of being deployed rapidly and effectively following disasters of such seriousness. Offshore exploitation and extraction in deep water are essential for the rarefaction of petroleum. However, their impact on the environment must be controlled, and we must guarantee that they do not constitute a future threat to marine and coastal areas and to biodiversity. This is a major challenge for the international and environmental image of the European Union, which is producing very positive results in this area.
I voted in favour of this resolution, following the debate with the Council and the Commission in which we discussed the European Union's plans and main strategic objectives for halting the loss of biodiversity, on the eve of the Conference of the Parties to the Convention on Biological Diversity. I therefore hope that the EU will take a strong, consistent position to this conference, with ideas about the concrete measures that will be taken to guarantee the contribution that biodiversity protection will make to sustainable development. I would remind you that preserving biodiversity is fundamental to ecosystem quality, has direct effects on essential functions such as food production and water supply, and prevents landslides and floods. I also hope that the political responses aimed at ensuring the integration of biodiversity with economic activities such as agriculture, forestry, fisheries and tourism will be bold and ambitious enough to protect this invaluable, yet extremely fragile, heritage - as in my region, the Azores - from other blinkered external interests that may threaten it.
I voted in favour of the European Parliament resolution on the EU's objectives relating to biodiversity. Faced with the progressive loss of species and, therefore, of biological richness on earth, it is important for us to set ambitious objectives on the protection of fauna and flora while ensuring that humankind can continue to exploit their riches. As such, Parliament has advocated objectives which will allow resources to be conserved by depending on a strict regulatory system and by promoting new technologies.
I voted in favour of this motion in advance of the COP 10 meeting on Biodiversity in Nagoya in Japan this month. It is estimated that the global extinction rate is between 100 and 1 000 times higher than the usual natural rate, and human agency is chiefly responsible. It is very disappointing that the 2010 targets for ending the loss of biodiversity have not been achieved. Agricultural land accounts for 45% of the EU total and is a valuable habitat containing a wealth of biodiversity. The agricultural sector has contributed to EU biodiversity, and many animal and plant species now depend on the agricultural sector and farming practices. For example, it is sheep and cattle grazing that maintain the diversity of flora of open grassland. Biodiversity issues must be taken into account when farming practices are being implemented. Assistance and support must be provided for agri-environmental measures to promote the sustainable use of biodiversity. The importance of the agriculture sector to the environment must be addressed in Nagoya, and this issue should be central when the future and budget of the CAP are being discussed from now on.
in writing. - (LT) I agree with this resolution. Given the current situation, where biological diversity has declined by 30% over the last 40 years, and future projections that the rate of biodiversity loss will accelerate ten-fold, it is necessary to take decisive action now to preserve biodiversity and promote the sustainable use of biodiversity. Biodiversity loss poses a threat to food security, and exacerbates energy depletion and climate change. In order to avoid the negative impact of these processes, the Commission and the Member States must cooperate by preparing a sustainable EU strategy on biodiversity preservation, which would be reconciled with the objectives of combating poverty, managing waste sustainably and reducing climate change. Adequate financing will unavoidably be required to implement the planned actions and strategies. It is likely that public sector support will be insufficient. Therefore, it is necessary to attract investment from the private sector and to find new sources of financing. Furthermore, while approving the new multiannual financial framework, it is necessary to consider the plans drafted and to ensure they have the required financing.
The resolution on the EU's strategic objectives for COP 10 on biological diversity, to take place in Nagoya, is of particular importance in 2010, which the United Nations has declared the International Year of Biodiversity, and given that neither the global target to significantly reduce the rate of biodiversity loss by 2010 nor the EU target on halting biodiversity loss have been met.
The preservation of biodiversity, along with the sustainable use and fair distribution of the benefits resulting from genetic resources, should continue to be defended, and I believe that this is reflected in this resolution. The Commission and the Member States must speak with one voice at COP 10, and their internal decision-making processes need to be fast-tracked. It is particularly important to strengthen diplomatic efforts with third countries.
Finally, I believe that it is crucial for the Commission and the Member States to integrate the environmental element into their relations with third countries, with the emphasis on the importance of pursuing an integrated approach and 'green diplomacy'.
I voted in favour of the resolution on the EU strategic objectives for the 10th Meeting of the Conference of the Parties to the Convention on Biological Diversity in Nagoya, primarily because I firmly believe that biodiversity conservation is conducive to the sustainable growth of developing countries. Indeed, the fact that neither the global biodiversity objective set for 2010, namely, the sharp reduction in the rate of biodiversity loss, nor the EU objective to halt biodiversity loss, has been achieved makes the additional actions aimed at achieving these objectives even more urgent.
Another concern is the illegal use of genetic resources, which has, in most cases, an adverse impact on the target countries for such practices. I agree that biodiversity conservation issues are raised only intermittently in public debate. This is why I support the proposal expressed in the text of the resolution about making a more sustained and targeted effort to promote biodiversity conservation measures among ordinary citizens. We need to understand and support these issues. I feel that it is just as important to make an effort to include biodiversity conservation as part of civic education in our countries.
Given that halting biodiversity loss is not an urgent item on the European and international political agenda, I welcome the implementation and adoption of a set of specific indicators based on scientific data for measuring the progress made on biodiversity in terms of achieving the European Union's strategic objectives and targets.
In a matter that is as sensitive as it is essential, such as the preservation of biological diversity as both European and global natural heritage, it is important that the Member States and the Commission come to a consensus on the position that the European Union should take at COP 10. I therefore welcome this motion for a resolution. The complexity involved in the preservation of biodiversity calls for many mechanisms, solutions and efforts.
I therefore believe that the promotion of synergies between the various world organisations, Member States and NGOs will allow the development of instruments for safeguarding biodiversity under policies of environmental preservation which promote this objective. Lastly, I would like to highlight the need to signal the economic benefits arising from market intervention in biodiversity conservation and the inclusion of environmental issues in the agenda of the Member States and the Commission regarding relations with third countries, also known as 'green diplomacy'.
It is regrettable that, despite the commitments made by the EU during the EU summit in Gothenburg in 2001, biodiversity loss has still not been halted. This resolution reminds us that biodiversity plays a key role in the fight against worldwide hunger and in food security, and that it is a prerequisite for any attempt to diminish climate change and to adapt to it. It is time for all the Member States to implement the Natura 2000 legislation in full, as well as the Habitats and Birds Directives, and to take initiatives to preserve marine biodiversity. This policy in favour of biodiversity must be conducted at both European and international levels in order to integrate these concerns into policy on development cooperation and the external activities of the Union in particular, as well as into all future agreements concluded within the WTO.
As I have already had occasion to mention, in relation to the report by Mrs de Lange that was put to the vote in the last part-session, 'I (...) agree with the need for the EU in its entirety, and particularly those areas covered by Community policies, to find a sustainable strategy for protecting biodiversity and preserving ecosystems. I believe that this becomes particularly relevant in the area of agriculture and fisheries, for which reason I am monitoring particularly closely the reforms of the common fisheries policy and the common agricultural policy that are being prepared. This is because the adequate and sustainable preservation of biodiversity, while essential and desirable, cannot be a brake on the sustainability and development of agriculture and fishing.'
The United Nations has declared 2010 the International Year of Biodiversity. Unfortunately, the European Union will not achieve its biodiversity target for 2010; the loss of biodiversity is continuing at an alarming rate. The rate of loss is projected to accelerate tenfold by 2050. This loss of biodiversity is unacceptable, not only from an ethical, but also from an ecological and economic perspective, as it prevents future generations from enjoying the benefits of a healthy biodiversity. It is crucial that the Commission and the Member States speak with a single voice and increase the speed and effectiveness of their internal decision-making processes so that they can achieve a rapid consensus on the internal EU position at COP 10, as well as devoting a greater volume of resources and more time to their diplomatic efforts in relation to third countries.
This resolution contains some points that are positive and important, others that are ambiguous and unclear, and yet others that are negative and even worrying. We share the concern expressed about the failure to meet EU and world targets on significantly reducing the rate of biodiversity loss. We welcome aspects such as sharing the benefits of genetic resources, rejecting patents on life forms and living processes, protecting traditional knowledge and the practices of indigenous peoples, making the connection between genetic diversity and global food security, assessing the impact of biofuels, and drawing attention to the problem of exotic species. However, we vehemently reject and criticise the intention to move towards new forms of private appropriation of nature and natural resources, such as the introduction of 'payment for ecosystem services', which is advocated more than once in the resolution. The ambiguous and unclear aspects should also be mentioned, such as advocating that 'the values of biodiversity and the opportunities derived from its conservation and sustainable use are integrated into national accounts'.
The vote in favour of the motion for a resolution on the EU strategic objectives for the 10th Meeting of the Conference of the Parties to the Convention on Biological Diversity (CBD), to be held in Nagoya (Japan) from 18 to 29 October 2010, is principally due to the need to arrive at this important meeting with a common European position that can be supported by as many other participating countries as possible. Only if we have clear ideas on objectives and proposals can we really play a decisive role in the global agreements that will be reached. In particular, the resolution rightly stresses the need for urgent intervention to meet the target of reducing the loss of biodiversity on a wider scale through the application of already available resources.
The rampant rate of man-made biodiversity loss is worrying. Biodiversity should be viewed as the most reliable barometer of the state of the environment. Therefore, as the EU is faced with alarming biodiversity loss figures in which 42% of mammals, 43% of birds, 45% of butterflies, 30% of amphibians, 45% of reptiles and 52% of freshwater fish are threatened with extinction, I believe that the legislation that has just been implemented is essential and crucial to the conservation of biodiversity, and even its reinforcement. We must therefore be ambitious with regard to biodiversity in order to achieve the strategic objectives for 2020. That is why I voted as I did.
Biodiversity is the basis for the existence of the whole of humankind, which implies that biodiversity and natural habitats must be preserved. Poor sections of the population are especially affected by the reduction in biodiversity and the loss of ecosystems, as they often rely on natural products in order to survive. It ought to be in the interests of Western governments to preserve this diversity and to take action to raise awareness of this matter because, in the long term, the preservation of biodiversity can only be beneficial from an economic point of view, too. I am abstaining from the vote because the goals have been set too high and the EU's leading role in this regard will only achieve its purpose if large nations like China are also prepared to change their way of thinking.
The European Union is concerned by the rapid rate of biodiversity loss and by the fact that the global 2010 biodiversity target to significantly reduce the rate of biodiversity loss has not been met. In order to achieve ambitious goals, it is necessary, as quickly as possible, to adopt concrete indicators based on scientific data in order to measure progress towards the strategic targets. Studies conducted to date estimate that the welfare loss arising from the loss of biodiversity is currently around EUR 50 billion per year (just under 1% of GDP), rising to EUR 14 trillion in 2050. Therefore, the European Union considers this problem to be extremely urgent. I endorse the conviction that many links exist between protecting the climate, achieving the Millennium Development Goals and halting biodiversity loss. Steps taken to protect biodiversity have a positive effect on climate change adaptation and mitigation strategies. I agree with the appeal contained in the resolution for support for efforts to enhance synergies and links between biodiversity and climate policies. However, in order to help prevent these global problems, there is a need to increase drastically the global funding for biodiversity protection, notably through existing funding sources, as well as new and innovative sources, including new and innovative market-based instruments.
Biological diversity is a rich heritage which we have inherited from past generations, and which we should leave for future generations. Quite apart from any anthropological point of view, it is also important to recognise the intrinsic value of this biological diversity.
At present, one in five species is at risk of extinction. This is a frightening figure which calls upon us to take appropriate action to defend and protect biodiversity.
In view of this, I welcome this resolution, which is ultimately aimed at promoting the effective and decisive implementation of the previously established objective for 2010 to significantly reduce the rate of biodiversity loss, and which systematises the different paths for urgent action for the protection of biodiversity, establishing new objectives for 2020.
The European Union must have the same aggressive approach in the international arena with regard to the protection of biodiversity as in the fight against climate change. The task of conserving biodiversity promises to be just as difficult at Nagoya as at Cancún to reverse the ruinous trend in global warming. The figures are there to remind us of the scale of the challenge: 30% of animal and plant species have disappeared since 1970. In Europe, the loss of biodiversity continues even though, as a result of growing awareness, ecological zones called 'Natura 2000' were set up covering almost 18% of European territory. What should we expect at Nagoya between 18 and 29 October 2010? At best, that the European Union speaks with one voice. It must also have the courage to speak about topics that can provoke anger, even with Japan, the host country, which cannot continue to use unsustainable and particularly barbarous methods of fishing for whales and dolphins with impunity. It must also give a positive message: the best way of protecting the diversity of species is to incorporate this concern horizontally into economic activities, such as trade, tourism and transport.
in writing. - Although our first intention was to support the text, Amendment 1 to paragraph 16, tabled by the EPP Group and the ECR Group, finally led our group to abstain.
Biodiversity affects the life of every one of us. However, as a result of human activity, the process of biodiversity loss around the world is advancing with increasing speed. Symptoms of this include mass deforestation, shrinking fish stocks and the disappearance of yet more species. Scientists estimate that 15-40% of species may disappear by the end of the 21st century. We should be aware that biodiversity loss has an adverse effect on the action of ecosystems and the services they deliver, such as the provision of food, purification of water, fertilisation of soil, protection against floods and production of energy. Biodiversity is endangered by many factors, for example, climate change, uncontrolled suburban development and invasive alien species. However, I would like to concentrate on one specific issue. I am thinking of agriculture, which is often cited as a factor which poses a threat to biodiversity. Certainly, one can agree that industrial agriculture is not environmentally friendly. I think, however, that a significantly greater threat to the environment is the discontinuation of agricultural activity. We have been seeing an intensification of this process recently. The ever lower profitability of agricultural production, which is caused, among other factors, by price fluctuations, means that people are turning away from agriculture, and this is causing the disappearance of life over large areas.
From 18 to 29 October, the Conference of the Parties to the Convention on Biological Diversity (CBD) will take place in Japan. Both at a global and at a European level, the 2010 target to halt biodiversity loss has not been met.
As Parliament's resolution underlines, unless something is done quickly to reverse it, the loss of biodiversity will be significant and uncontrollable in the medium and long term.
Parliament demands that living things should not be subject to patents and that the plundering of genetic resources by business and industry, particularly in developing countries, should cease.
The protection of biodiversity is essential to achieving the Millennium Development Goals.
I therefore supported the resolution including the amendments proposed by the Confederal Group of the European United Left - Nordic Green Left and the Group of the Greens/European Free Alliance.
In a few weeks' time, the climate change conference takes place in Cancún and it is therefore high time that the international community and, above all, the European Union, given its commitment to environmental protection, took heed of the report entitled 'The economics of ecosystems and biodiversity' (TEEB), and its recommendations at the Nagoya conference.
It is extremely urgent to repeat the fact that the fight for biodiversity, the fight against climate change, and the fight against poverty, are intimately linked, as are the answers for dealing with them.
Although studies have estimated the current economic costs of the loss of biodiversity to be around EUR 50 billion per year, this matter is not on the international political agenda. Excellent instruments already exist at European level and we need to enhance these in a targeted way and coordinate them with climate policy action in order to obtain the maximum benefit from the investments. Investment in the preservation of biodiversity will pay dividends.
The Basel II agreements regulate banking activity and, in particular, the own funds that banks have to conserve to ensure their solvency. In this resolution, the European Parliament advocates the long-term management of risks and profits, as well as some rules which are adapted to the size of banks - so that the most important ones do not feel that they are let off - and argues that they should not pass on the costs of adapting to the new legislation to private individuals. In addition, Parliament is concerned that Basel II may not be respected in a uniform manner across the world. It is pressing the European Commission to take steps towards greater harmonisation. I think that these recommendations go in the right direction: reducing the risk of a future crisis and defending private individuals. I therefore voted strongly in favour of this resolution.
I welcome the excellent work done by the rapporteur, Mr Karas, in preparing an invaluable own-initiative report on the reform of Basel II to strengthen the banking system in the light of the financial crisis. Europe must, in fact, play more of a part in this phase of the negotiations so that we can avoid a possible penalisation of the European economic system and distortions of competition. Compared to the US system, the European system is mainly financed by bank lending, but the financial crisis of the last few years in Europe and the resulting lack of liquidity have led to a drastic reduction in loans to small and medium-sized enterprises, which form the backbone of our economy. I voted in favour of this document because I am convinced that in the negotiations on the reform of Basel II, the EU must strive to obtain equal terms with the United States on accounting standards, parity of requirements between commercial banks and investment banks, an unambiguous definition of liquidity and greater transparency with regard to the role of rating agencies. In order to cope with future periods of stress, we must henceforth provide ourselves with a greater quantity and quality of capital and greater liquidity. At the same time, it would be expedient to take countercyclical measures and create economic surpluses.
I voted in favour of the resolution as I agree that the issue of 'too-big-to-fail' financial institutions should be addressed, whereby capital requirements and countercyclical buffers should be proportionate to the size, level of risk and business model of a financial institution. I would like to call for an in-depth study of capital instruments before and after the crisis in order to evaluate the importance of specific capital instruments and their relevance in a crisis situation. The forthcoming European Banking Authority should play a leading role in drawing up and implementing measures relating to capital requirements and the rules on countercyclical buffer standards at EU level.
I abstained on this report because, although it recognises the problem in theory and supports the need to revise the Basel II rules and reinforce supervision of the financial system and banks, it balks at adopting strict rules. The report underestimates the degree to which the banks were to blame for the crisis, due to their over-indulgent and speculative tendencies, especially over recent years. We need a new perception of the character and role of the financial system if we are to have European economic policies which foster sustainable growth and, ultimately, address social needs.
I am voting in favour of the bulk of the measures proposed in this report. Countercyclical regulation requires standardised criteria which ensure comprehensive and careful monitoring of the financial markets and the market environment by supervisory authorities. In particular, these include the full exchange of information, synchronisation of regulatory measures and the real-time monitoring of exposure and risk, including a requirement for audit trails on all financial market transactions. Developing high quality liquidity standards is therefore a key part of the crisis response. However, these should be sufficiently differentiated in order to take account of the particularities of banks' business models and their respective risk profiles. In view of this, the forthcoming European Banking Authority should play a leading role in drawing up and implementing measures relating to capital requirements and the rules on countercyclical buffer standards at EU level.
I voted in favour of the resolution as I believe that the supervision and regulation of financial market participants are essential for safeguarding the interests of the public and the financial and economic stability necessary for development and progress. Moreover, the crisis that we are experiencing at present has shown that bank capital was clearly insufficient in terms of solvability and solvency. Capital requirements and countercyclical buffers should be proportionate to the size, level of risk and business model of a financial institution. On the other hand, I would like to highlight the appeal and warning to the Basel Committee on the importance of the necessary adjustments to the regulatory framework so that the European economy and banking sector, which are characterised by a strong interdependence, are not prejudiced and placed in a situation of competitive disadvantage on the global market.
Attempts to improve the international financial system, at Basel Committee, G20 and European Union level, seem to me to be of no use at all.
The September agreement on the volume and quality of capital that banks are required to hold was welcomed as a great advance and a great victory over a sector that was set against these measures and threatening to cut off the supply of credit. It was a Pyrrhic victory apparently, since, following the agreement, stock exchange prices for the sector scarcely increased, which was not a good sign.
The banks have until 2019 to comply with the new provisions and, in the meantime, anything can happen. Risk analysis, which we already know to be utterly ineffective, remains central to this system. The problem of liquidity and leverage ratios has not been resolved, any more than that of off-balance sheet assets and securitisation. Financial institutions which do not receive funding from the public sector, such as hedge funds, are not affected despite how dangerous they are and their perverse way of operating.
In short, nothing has been resolved, nor will it be without fundamentally changing the system instead of trying to patch it up.
The Danish Liberal Party's MEPs have voted in favour of the Karas report. The report deals with a number of essential points as well as calls for Basel III to be implemented in the most appropriate way and with respect for the differences in the financial systems. However, the Danish Liberal Party's MEPs regret the fact that more account was not taken of the Danish recommendations for the protection of the Danish mortgage credit model. Some of the Basel proposals may cause significant damage to effective mortgage credit models in Europe, including the Danish one.
in writing. - The Basel Committee seeks to reform the Basel II framework in order to strengthen the resilience of the banking system. The Committee's proposal aims to improve the quality of the capital base, and extend and strengthen the coverage of the capital framework. The Committee also intends to introduce a leverage ratio to help contain excessive build-up of leverage in the system and other supplementary countercyclical measures such as capital buffers to be built in good times. Moreover, global standards on liquidity management are proposed.
However, whilst there is a strong international commitment to revise the Basel framework, it is crucially important that such revision strikes the right balance between various business models, investment and traditional retail banking, different legal forms and predominant financing of the corporate sector through bank lending in Europe.
Furthermore, the European Parliament must play an active role and strongly influence the revision of the rules already in the process of negotiations in the Basel Committee. The European Parliament, as the democratically elected European body which will later on colegislate on the Commission proposal for the Capital Requirements Directive (CRD 4 Directive), should be involved in the negotiations process at an early stage.
The vote in favour of the Karas report is due to the precision with which my colleague has recorded the progress that has been made with the Capital Requirements Directive, but also the critical issues that are forcing us to urgently carry out this reform. Firstly, I agree on the need to guarantee an active and, above all, 'early' role for the European Parliament in the negotiations so as to ensure a kind of 'democratic control', enabling measures to be taken which correspond as far as possible to the requirements of all businesses. We must do everything we can to protect the end users of financial services, and so the new agreement must provide for a system that does not force banks to pass on their operating costs to them.
in writing. - At the heart of the financial crisis were banks taking excessive risks and failing to hold enough capital to cover those risks. The failures of those banks have brought on a crisis which continues to severely hurt citizens around the world. Citizens have paid twice, with costs of a taxpayer bailout followed by the pain of recession and spending cuts. To prevent a repeat of such a crisis requires a fundamental revision of the financial regulatory framework and this must include a stronger capital framework for banks. Proposals to improve the Capital Requirements Directive are therefore central to creating stable and responsible banks. This report endorses the aims and proposals set out by the G20 and the Basel Committee, to ensure banks hold sufficient amounts of capital of a suitable quality, and that they have the liquidity and stable funding necessary to withstand tough market conditions. Labour MEPs are voting for this report as it backs the reform process, but we do not support any calls to weaken the proposals adopted by Basel. We encourage further study of the impact of the measures where appropriate, but with a view to ensuring full, tough and timely international implementation.
This text does not measure up to the challenge that the current crisis and its economic and social consequences represent. The urgency is to radically change banking system rules, not to take half measures to preserve them. The Basel Agreement sets a ridiculously low level of capital requirements and prohibits none of the tools of speculation. I voted against this cover for speculation.
The global financial crisis which is continuing to cause problems to the economy in all countries has confirmed that a strong banking sector is of paramount importance in order to avoid similar situations in future. Basel II and the revision of the Capital Requirements Directive are to contribute to a strong banking industry, in conditions that, in future, will allow us to withstand any similar crises to those seen in the recent past.
The aim of this report is to improve the quality of the capital base and extend and strengthen capital requirements for risk coverage (such as counterparty credit risk arising from derivatives, repurchase agreements, etc.). It is also intended to introduce a leverage ratio to curb excessive use of leverage within the banking system, and other supplementary countercyclical measures such as the creation of capital buffers in favourable economic periods. Last but not least, it proposes global liquidity management standards. That is why I voted as I did.
I voted in favour of this resolution as I believe that:
'too-big-to-fail' financial institutions should be able to draw upon countercyclical capital that is proportionate to the size and level of business risk;
the Basel Committee and the Commission should clarify the treatment of reciprocal financial cross-holding agreements;
there should be an in-depth study of capital instruments as they are before and after the crisis, in order to evaluate the importance of specific capital instruments and their relevance in a future crisis situation;
high quality liquidity standards are a key part of the crisis response;
it is necessary to define the criteria for high quality liquid assets;
the Commission should include all euro area sovereign debt as high quality liquid assets, regardless of its specific rating;
the forthcoming European Banking Authority should play a leading role in drawing up and implementing measures relating to capital requirements and the rules on countercyclical buffer standards;
countercyclical regulation requires harmonised criteria in order to ensure comprehensive and careful monitoring of the financial markets and the market environment by supervisory authorities.
in writing. - The report sets out the EP position regarding the forthcoming revision of international standards and guidelines on capital and liquidity requirements for the banking system which are being adopted by the Basel Committee (the international forum established by central banks and supervisors of the banking sector), as well as the G20 commitments on this matter. These standards are supposed to be transposed and adapted to the EU legal framework through a revision of the Capital Requirements Directive (CRD). A Commission legislative proposal is scheduled during the first quarter of 2011.
in writing. - I wish to confirm my support for this report. As the Commission knows, Parliament has always felt that arrangements for the agreement of Basel II inadequately reflect the Parliamentary process. With so much at stake between the major financial nations, a reconsideration of issues such as capital ratios and leverage demand stronger oversight by Parliament. This report has helped correct the imbalance of institutional involvement from the EP and the Commission needs to acknowledge that.
I fully support the report's recognition of the fact that there are mortgage obligations and other types of securities issued that are, in fact, equally as liquid and secure as government bonds. I therefore also fully support the report's indirect support for the Danish mortgage credit model, even though I believe that Denmark should have been mentioned more explicitly in the text. The reason that I am abstaining from the vote is because, in the interests of competitiveness in the EU, the report does not call for the introduction of more stringent financial regulation than is found in the rest of the Western world, including the United States.
Adoption of the EU financial supervision package in September involved, in particular, the creation of bodies and mechanisms for micro-prudential supervision in the banking area, in coordination with the network of national supervisors. The own-initiative report on which we voted today focuses on a subject that I believe somehow falls within this new architecture and which I consider decisive for any economy. Defining the quantity and quality of own funds is certainly a matter of great sensitivity which needs to be analysed in terms of its impact - particularly on Europe's economic recovery - and its general context. Since our businesses are financed primarily by the banking sector, which is one of the pillars of the economy, it is crucial in my view that the banks should manage their risks and profits within a long-term prudential perspective. Moreover, I believe these concerns should be discussed proactively and in terms of transatlantic cooperation. I voted in favour of this report since I agree with its overall content, which I see as one more step towards establishing new Union mechanisms for planning, coordination and supervision in the economic, budgetary and social spheres of the EU.
in writing. - The current financial crisis has demonstrated the risks taken, and lack of capital held to cover those risks, by many banks. This irresponsibility continues to cost European citizens, both in terms of bank bailouts and spending cuts as a result of the ensuing recession. Any revision of the financial regulatory framework must include proposals to improve the Capital Requirements Directive and therefore central to creating stable and responsible banks. This report endorses the aims and proposals set out by the G20 and the Basel Committee, to ensure banks hold sufficient amounts of capital of a suitable quality, and that they have the liquidity and stable funding necessary to withstand tough market conditions. I voted for this report as it backs the reform process, but I will not support any calls to weaken the proposals adopted by Basel. I would also suggest further study of the impact of the measures where appropriate, but with a view to ensuring full, tough and timely international implementation.
Up until now, the international community has not maintained an attitude of indifference, but has carried out many actions of solidarity to support the populations living in Africa. However, the level of development of this sector is still far below that in the West. If we consider that an African's life expectancy may be even 30 or 40 years less than that of a European, we can say that this remains a major problem, even now. Fellow Members, I support the solutions proposed in Mrs De Keyser's report and I wish to point out that the real solution to Africa's problem lies equally in constructing a foundation for the health care system and in providing prompt aid. To paraphrase a famous saying, I believe that 'if you offer the patient a drug, you have helped him for a day. If you offer him the foundations for a health care system, you have helped not only him for life, but also his children'. This is precisely the reason why I support a balanced policy for granting funds.
in writing. - The Maltese Labour delegation voted in favour of the report on health care systems in sub-Saharan Africa and global health, which promotes fundamental issues and priorities to achieve the Millennium Development Goals and halve extreme poverty by 2015. We also condemn the fact that in some areas, women are still subject to genital mutilation, violence and rape. We also fully agree with issues addressed in this report, especially the most pressing health problems in sub-Saharan Africa, and the general question of how to improve health care service provisions and social insurance schemes there. However, my delegation is not in agreement with the reference to the promotion of abortion in paragraph 6 of the report.
in writing. - This report deals with a number of issues. Nevertheless, of great concern is paragraph 6 which deals with abortion. I am against abortion and cannot support a dossier that promotes these practices. This is why I have decided to vote against the report as amended.
The Swedish Conservatives have today, 7 October 2010, voted against the report on health care systems in sub-Saharan Africa and global health. However, we would like to point out that we believe that the report deals with a vitally important subject - access to health care is a basic prerequisite for development. Hundreds of thousands of children in sub-Saharan Africa die each year of diseases that are not fatal for anyone who has access to basic care. In our opinion, however, this report does not have the answer to the question of how this should be provided. It is a fact that civil society has played, and in many countries continues to play, a very major role as care provider. To categorically reject the work done by private care providers and non-governmental organisations is not the right way to go about things for someone who has the welfare of the poor in mind. At the same time, we would like to stress that we do, of course, support the wording in the report concerning women's reproductive health and the condemnation of genital mutilation and the terrible acts of violence that women are still being subjected to.
As far as I see it, the main merit of the resolution on health care systems in sub-Saharan Africa and global health is that it tackles the issue on the basis of the specific features of the region in question. There is a real problem in implanting a model for organising social protection systems which is specific to Western civilisation in a totally different context. Many projects intended for developing countries have failed due to the adoption of an absolutist, Western-centrist approach, whether from Europe or the United States. This has led to resources being wasted and additional problems being created for the countries concerned. The specific situation of this area makes the observation even more obvious that we cannot treat health like a commodity. Consequently, forms of health care need to be identified which can be provided on a non-profit basis, inspired by the values of solidarity and democracy. The progress achieved over time, including through the contributions made by EU Member States, can be undone by adopting a hasty approach based on commercial considerations. I feel that the resolution tackles the issue in a fair, coherent manner, which is why I voted for it.
in writing. - I support this report which seeks, in light of the EU's commitments to achieve the Millennium Development Goals and halve extreme poverty by 2015, to address the most pressing health problems in sub-Saharan Africa and the question of what systems can be put in place to do so.
The report examines how universal, accessible and affordable health care systems can be set up and how we can share best practice from the European experience. In particular, the report looks at mutual health organisations which have already been established and proven to work effectively in several African states.
Mutual health organisations are not intended to take the place of the state; rather, they offer an alternative, enabling the obstacles to health care access to be overcome and providing improved access to quality health care for all citizens regardless of their income. Indeed, they have been able to tailor insurance provision to the socio-economic characteristics of populations in an informal economy which remain excluded from formal schemes and commercial insurance, and, as a result, they are an appropriate solution for achieving the goal of universal coverage in low- and middle-income countries.
Africa is exhausted by the consequences of the crisis, natural disasters, extreme poverty, wars and epidemics, and it is therefore urgent that we help to introduce a sustainable health policy. This is why I supported this report, which provides for health care systems financed in a mixed way by state resources, through international solidarity and through the participation of citizens. In order to achieve that, the European countries must keep their promise to allocate at least 0.7% of GNP to cooperation in 2010. The EU must support the numerous existing mutualist initiatives whose objective is to promote access to health care. The Member States are called on to provide their expertise and greater technical and financial support to the governments of developing countries in order to introduce and extend social security systems. Finally, the European Investment Bank also has a role to play in guaranteeing credit, cofinancing investments in clinics and taking on part of the remuneration of health professionals. It is only through these joint efforts that Africa will be able to benefit from a sustainable health care system which is accessible to all.
The reinforcement of health care systems in sub-Saharan Africa is a crucial aspect of development policies. Compensating for the shortcomings in care systems will also have an impact on public health worldwide, through improved training for medical professionals, appropriate prevention campaigns and reduced treatment costs. This will contribute to a fall in serious epidemics, such as HIV, tuberculosis and dysentery. It is not acceptable for private companies to hinder access to health care for the sake of profits, and it is even less acceptable for conservative religious movements to reject sexual and reproductive health policies and question the right to abortion, thereby putting the health of millions of women at risk. In order to improve the health care systems in sub-Saharan Africa and throughout the world, it is essential for the European Union to be more in step with the rest of the international community. In particular, it has a role to play in encouraging the emergence of non-profit-making, solidarity-based mutual health structures, enabling the promotion of access to quality health care. This is why I support the adoption of Mrs De Keyser's report.
It is important for the people in countries on the African continent to have access to health care services. It is good, therefore, that we are having a debate on health insurance systems and on how health care can be organised in low-income countries.
Unfortunately, the tone and approach of the report could have been a great deal better. For example, it is regrettable that ideas still prevail in Europe that make it possible for phrases such as 'whereas people living in certain social and humanitarian circumstances do not always appreciate the concept of providence' to still be written.
We also believe that, in certain respects, the report has an outdated attitude to private health insurance and independent providers of health care. In certain parts of Africa today, it is vital for these independent providers to be able to continue to operate in order for there to be any health care available at all.
In spite of these shortcomings, we believe that the aim of the report is a good one and that it presents a good number of sound initiatives. We would also like to support the progressive forces working within the aid organisations for women's right to reproductive health. We therefore chose to vote in favour of the report.
I voted in favour of the report on health care systems in sub-Saharan Africa and global health since it confirms the need for the international community to fulfil its commitments to the Millennium Development Goals and for the European Union to discharge its undertaking to step up its support for health services in sub-Saharan Africa. I must emphasise the importance of supporting the development of sustainable mutual models, which should be based on solidarity - between North and South and among their members - but which, in the long term, should aim to gain their autonomy and become self-financing.
Sub-Saharan Africa continues to be the region with the lowest average life expectancy (ALE) at birth (of the 20 countries with the lowest ALE, 19 are in Africa) and the highest mortality rate and mother and child mortality rate. It is also the region with the highest prevalence of deaths resulting from HIV infection, the prevalence rate in the adult population exceeding 15% in several countries. These data can only be seen as striking, alerting us to the urgent need for humanitarian aid to these countries to be properly directed to the area of health and the provision of basic medical care to highly deprived communities. In this, the European Union and the individual Member States have a role to play, not because this situation of extreme need may be due to the colonial past of the African continent, as the report states, but because we Europeans are linked to Africa by special bonds of friendship and solidarity which must not be forgotten.
The serious problems and extreme health needs of African people are indisputable, as is the importance of effective intervention by the developed world in order to ensure better living conditions in a continent marked by numerous scourges, from natural disasters to wars, conflicts and oppressive dictatorships. It is, however, unacceptable to use this cause in order to force the introduction of fundamental and non-negotiable human values, as is the case with the right to life. The imposition of new, divisive concepts will not contribute to solving the problems of underdeveloped Africa. I therefore voted against.
The report contains aspects that we consider important, such as the belief that health is not a commodity and the concern it shows at 'the growing commoditisation of health care'. We welcome its defence of the right of women to exercise full control over matters relating to their reproductive health, including procreation, contraception, abortion or sexually transmitted diseases. Equally important is the fact that it highlights the problem of the shortage of qualified health professionals in many African countries. Instead of trying to help keep these resources in their countries of origin, several European countries have contributed to exacerbating the brain drain by enticing many such professionals away. Where the report could and should have gone further is in what it calls 'external factors', which 'can radically reduce the margin for manoeuvre of states (...) and can have a profound effect on the health of their populations'. We certainly cannot ignore the structural adjustment programmes, the foreign debt, or the cuts and privatisations aimed at achieving viability, including in the health sector, where there are huge shortages already. Nor can we ignore the way in which the EU tries at all costs to impose Economic Partnership Agreements, which will weaken these countries' economies even more.
in writing. - The exchange of information is important no matter what policy area it is. However, in the health care sector, it is of vital importance to swap information between countries and regions, and in this way, it will be easier to examine what aspects are universal, accessible and affordable in regions other than the one it was first intended for. With this in mind, I welcome this report as it shows best practice from the European experience and we can see what that is applicable to in Sub-Saharan Africa.
I supported the report on health care systems in sub-Saharan Africa and global health because I consider it essential to defend the right to health as a fundamental human right. Sadly, it is well known that the life expectancy of an African is at least 30 years less than that of a European, and this difference alone puts the model of North-South solidarity seriously to the test. It is also well known that the majority of sub-Saharan Africans, especially those living in rural areas, cannot afford the cost of medicines. The report that we have voted on today in Parliament expresses a preference for sustainable health services financed either from public funds or from international solidarity. In fact, in this context, the European Union can play an important role by taking appropriate action to lay the foundations of a transparent funding system based on health indicators derived from the real needs of the population. In addition, I consider it necessary to proceed with the implementation of programmes to educate the population in prevention and early diagnosis of diseases, and lastly, I would emphasise the primary role that the authorities on the ground must play to this end.
It is imperative that we continue to pool our efforts so that the investment made by the European Union towards health systems in sub-Saharan Africa are effectively implemented in order to permanently reduce the large imbalance that currently exists between that continent and others, especially with regard to childbirth, life expectancy and the incidence of HIV.
It is, however, important to sound a warning to the rulers of these countries so that they use the available funds for their intended purposes, and to ensure that they are not diverted to other types of activities, because poor governance in certain countries often leads to the worsening of problems in health systems. I should also point out that the birth rate should continue to be preserved and promoted in these countries, and the voluntary interruption of pregnancy should not be easy. Whilst we should certainly respect the rights of women, the recurrent practice of interrupting pregnancies should not be the main factor in the birth rate. That is why I voted as I did.
I support the report on health care systems in sub-Saharan Africa and global health. Health is not a commodity. Following the 2010 report on the Millennium Development Goals, and with five years to go until the deadline, it is the responsibility of each one of us to support our partner countries in the implementation of their national health policies. Health expenditure is not a cost but an essential investment for the sustainable socio-economic development of these countries.
How can we accept the fact that the life expectancy of an African and a European can differ by 30 or 40 years? There are many factors, such as bad governance, natural disasters and extreme poverty, that contribute to creating a worrying situation; a situation in which health indicators in Africa are some of the most alarming in the world. As stated in the report, according to the World Bank, it is unlikely that developing countries will be able in the near future to finance their own national health systems from their tax revenue. In this context, non-profit-making systems with mixed financing from state resources, international support and public participation could help meet the immense challenge posed by health care in sub-Saharan Africa. Admittedly, some African countries have already embarked on some promising initiatives with the help of the international community. However, the European Union has a particular role to play in the implementation of solidarity-based health structures by providing guidance and funding basic health care systems, together with access to drugs. It must also support programmes to educate the population in prevention and early diagnosis of diseases.
in writing. - The report deals with the absence of health insurance in sub-Saharan Africa, which penalises the majority of the population in obtaining access to health care. Those who have health care are the people who can afford it. The big majority of the population of sub-Saharan Africa, particularly in rural areas, is unable to afford heath care or drugs, even of the generic kind, despite NGOs and other government programmes providing services. So the main message of the report is to put in place health insurance, based on a solidarity system, to allow the population to have access to heath care. In this respect, the report calls on the Commission to support and encourage a health insurance system by bringing together public authorities, all stakeholders and donors.
Almost 10 million children under the age of five die each year, and of these, 4 million are newborn infants less than one month old. Infant mortality is almost entirely concentrated in poor countries, mainly in sub-Saharan Africa. Even to this day, a woman dies every minute in the world from complications linked to pregnancy or childbirth. The main causes are haemorrhaging, infections and hypertensive crises. Statistics from the World Health Organisation show that the risk of dying as a result of pregnancy is 36 times higher for a woman in a developing country than it is for a woman living in a developed country. In the last few years, the number of fatalities has fallen by 34% but this statistic is less than one half of what would be required to meet Millennium Development Goal 5. Greater attention must be paid to helping those more at risk, namely, women living in rural areas and the poorest families, ethnic minorities and indigenous groups, and people living in conflict zones, and there must be more investment in health care systems so as to ensure that a better quality of care is finally made available to all.
in writing. - (SV) In today's vote in the European Parliament, I voted against the own-initiative report on health care systems in sub-Saharan Africa and global health. The report deals with a vitally important subject - it is obvious that access to health care is a basic prerequisite for development. Hundreds of thousands of children in sub-Saharan Africa die each year of diseases that are not fatal for anyone who has access to basic care. It is a disgrace to us in the developed world. Aid targeted at making health care accessible is needed. In my opinion, however, this report does not have acceptable answers to the question of how this should be done. It is a fact that civil society, particularly the faith-based organisations, has historically played, and in many countries south of the Sahara, continues to play, a very important role as a care provider. To do as this report does and categorically reject the work done by private care providers and non-governmental organisations is definitely not the right way to go about things for someone who genuinely has the welfare of the poor in mind. I therefore voted against the report.
Through the resolution on health care systems in sub-Saharan Africa and global health, the European Parliament has 'pointed out that women have the right to exercise full control over matters relating to their reproductive health, as regards procreation, contraception, abortion or sexually transmitted diseases'. However, I regret the fact that this measure was adopted by a slim majority - 313 to 229. This is about a fundamental right for which thousands of women have fought and still fight in Europe and throughout the world, often putting their lives at risk. Although I strongly deplore the position taken by a minority of my colleagues, I am very pleased by today's vote.
My colleagues and I believe that we must capitalise on the successes of the European Union's regional policy. That means that it will have to undergo an evolution, not a revolution. It must remain a strong, well-financed policy, and one that is a genuine lever of economic development for all our regions. We want simplified rules, not only in words, but also in deeds. We firmly believe that outermost towns and regions should receive special attention. Having worked on this resolution, both at the working group stage and in Parliament's Committee on Regional Development, I have secured significant progress on two fronts: that more consideration be taken of the needs of potential beneficiaries and that the concept of GDP not be held needlessly sacred. I believe that GDP should remain the main criterion for allocating funds but that we should also consider other criteria. I am pleased with the compromise that has been found, so I voted in favour of this text. By adopting this resolution with a very large majority, we have joined forces and sent a very clear message to the European Commission and European ministers.
I voted in favour of the resolution on EU cohesion and regional policy after 2013. This text includes essential assertions such as the need, after 2013, to maintain a cohesion policy, which is a necessary condition for the union of the Member States. I believe that we must be very careful with regard to the notion of requesting that, in the framework of the second pillar of the common agricultural policy (CAP), rural development be coordinated with cohesion development objectives and managed at regional level to ensure that it is adapted to needs. It is perfectly possible to achieve regional adequacy by contractualisation without a mandatory instrument. I absolutely agree that cohesion policy should not be renationalised. Cohesion policy should be neither national nor regional. It should be European. We should move beyond a cohesion policy based on the reunification of Europe to a cohesion policy based on European planning and development. Making the Union the most competitive region in the world in economic and social terms, and the most environmentally sustainable: that is the ambition linked to the Europe of results that citizens expect.
EU cohesion policy aims to reduce differences in levels of development between European regions and to achieve economic and social cohesion, which is very important for rural community life and development. I voted in favour of this resolution and it is vital that the EU continue to support sustainable growth in rural and remote areas. Ireland has received some EUR 10 billion since 1973 through the Regional Development Fund and the Cohesion Committee. I support what the resolution says about giving careful thought to the importance of regional development, and taking it into account in the EU budget, and about promoting a strong European regional policy with appropriate funding to achieve social, economic and territorial cohesion. Cohesion policy from 2013 onwards must meet the needs of the European regions, to help the EU community grow and flourish. It must be a simplified and transparent policy. There must be synergy with regional development policy and a coordinated approach, being managed at regional level, so that specific policy targets are reached and money distributed fairly.
in writing. - (LT) I supported this resolution. Cohesion policy is a particularly important part of EU policy, which aims to reduce disparities between the levels of development of European regions and to ensure economic, social and territorial cohesion. An effectively implemented regional policy has great added value for the whole of the EU and its economic growth. The European Parliament has frequently expressed its position that cohesion policy is currently being developed against the backdrop of global challenges, which have a varying impact on the EU's regions. It is therefore necessary to fundamentally improve the overall coordination of cohesion policy at EU level. In reality, the complexity and severity of the requirements and rules applied to cohesion policy are one of the main obstacles preventing the exploitation of these instruments' potential. In order to ensure that cohesion policy objectives are achieved when the policy is implemented, there must be adequate flexibility so that it is adapted to the specific characteristics of individual regions so that they can overcome specific economic and social difficulties.
The cohesion policy is the most effective instrument available for applying European policies at regional level. The motion for a resolution adopted today contains important aspects establishing a close link with the EU 2020 strategy objectives. The 2014-2021 budgetary framework must support an ambitious cohesion policy in terms of allocated resources. In addition, in view of the impact of the economic crisis on the less developed regions, the convergence objective must continue to be given predominant weighting in the future as well. In the case of Romania, implementation of this policy allows proper convergence to be established with the other EU states, especially as all eight development regions in my country can benefit from the Structural Funds. Attracting and making the best use of these funds would have resulted in a 15% rise in GDP over the next five years. However, as a result of the low administrative capacity of the administration departments within the ministries, the rate of absorption remains one of the lowest in Europe. Consequently, I believe that it would be useful to reorganise these existing administrative structures at ministry level and apply stringent skills criteria for selecting staff. Furthermore, I think that macro-regional strategies, like the Danube strategy, need to be maintained as priority aspects of this policy.
I voted for this resolution because the European Union must now begin to plan how to finance and coordinate EU cohesion and regional policy after 2013. I agree with the view of the European Parliament that we now have to plan and distribute EU money earmarked for the structural funds so that in the new long-term financial period, enough money is allocated to ensure the harmonious development of all EU regions. Europe is united, and so it is very important to achieve the objective of cohesion policy - to reduce disparities in the level of development of the European regions and to ensure economic, social and territorial cohesion. I agree with Parliament's opinion that cohesion policy should be more results-oriented and that we should aim for even more effectiveness and usefulness because only then will this policy become more convenient and beneficial for consumers. To achieve this, we must fundamentally improve administrative procedures, increase financial control, coordinate national and regional procedures and make them more flexible and simple. In order to achieve the objectives of the Europe 2020 strategy, we must implement cohesion and regional policy and ensure that this policy is independent and covers all European regions.
It is important to increase the EU budget, but it is also important to improve the flexibility and simplification of the rules of use in order for there to be better implementation of the budget. The EU should have political priorities which contribute to economic growth and the creation of more and better employment, along with policies which contribute to competitiveness, such as scientific research and innovation.
I would like to call for the architecture of post-2013 cohesion policy to offer a simple, fair and transparent transition regime, taking into account past experiences and the latest trends in the social and economic situation of the regions concerned, as well as enabling them to continue on their path towards growth and development. The EU budget should be drawn up in conjunction with the European political agenda. For example, energy is on the agenda of all the European leaders, yet we are investing four times less in scientific research than we were in the 1980s. I believe that the European Union's 2020 strategy is a good starting point and a good working basis.
I believe that the European Social Fund should remain part of the regulation on general provisions concerning the cohesion policy funds. However, I think that it needs to operate according to its own rules.
Since its foundation, the European Union has promoted peace and welfare, an area of freedom and security, and a single market as essential values, and it has promoted social, economic and territorial cohesion through sustainable development. Today, these values, upon which we pride ourselves, should continue to guide the European integration process in the future, obviously along with its policy of regional development. 2013 is just around the corner.
Everyone's efforts are therefore important in achieving this objective, as the current situation in Europe is quite complex, and is undergoing profound changes following the adoption of the Treaty of Lisbon. The adverse global climate has also refocused the priorities of the EU, with a view to settling specific or economic problems that need to be solved, but which cannot distract from the principles underlying EU regional policy. The architecture of post-2013 cohesion policy should clearly reflect the fact that cohesion policy is not a policy of redistributing financial resources between Member States and regions. Rather, it is, or it should be, a policy aimed at the EU's social, economic and territorial development.
In adopting the resolution on EU cohesion and regional policy after 2013, the European Parliament has just given its support to the requests being made by the regions gathered together right now in Brussels for the Open Days. Parliament wants to give a strong political signal before the fifth cohesion report, due out in November, which will set the main objectives of EU regional policy after 2013. The social crisis that we are currently experiencing lends a special dimension to regional development policy. If the regions are to continue to cope with this period of economic restructuring, they need a proper budget. In order to ensure the success of the EU 2020 strategy, the regions also need to be more involved, and the European Commission must continue to simplify the procedures for accessing funds. Finally, cohesion policy must also be the subject of better communication so that European citizens can understand the important role played by the Structural Funds in major regional and social cohesion projects. This is one of the local level initiatives that Europe must promote.
I voted in favour of the resolution on EU cohesion and regional policy after 2013. Implementation of cohesion policy, which contributes to stable, sustainable economic growth and job creation in the European Union, is essential for the success of the Europe 2020 strategy. Although it is important for achieving the goals of this strategy, cohesion and regional policy should be independent and provide a framework for establishing strong synergies between all European policies.
As I have had occasion to say at other times, EU cohesion policy is vital for reducing the imbalances in the various regions of the EU 27, for helping to alleviate imbalances, and for promoting European competitiveness. It is essential to help the least favoured areas to develop; to enhance the efficient allocation of funds for innovation, technology and education; and to implement measures to stimulate employment and competitiveness, in particular. The Europe 2020 targets should be the driving force in this area as well, and I therefore welcome the recommendation to encourage greater use of the available technical assistance resources to enhance the capacities of small and medium-sized enterprises and non-governmental organisations.
in writing. - (PT) The aim of cohesion policy is to reduce disparities between levels of development in European regions and mobilising the potential for growth in order to achieve economic, social and territorial cohesion. This policy has proved essential to the process of European integration, the pursuit of modernisation and sustainable growth. In accordance with the spirit of the treaties, these features demand the application of a regional policy at EU level throughout the entire EU area, covering all European regions.
The outermost regions, border regions, regions with specific geographical features, and other regions facing specific development challenges, should continue to benefit from specific provisions. The current accumulation of long- and short-term challenges that the European Union is facing entails the adoption of the EU 2020 strategy so as to create a favourable framework for stable and sustainable economic growth and job creation in Europe. The implementation of cohesion policy is now essential to the success of this strategy. I would like to highlight the fact that territorial cohesion implies an approach aimed at territorial development, so there should also be sufficient flexibility to allow for adaptation to specific regional characteristics and support for less developed regions in their efforts to overcome their socio-economic difficulties.
There are several positive aspects to this resolution, particularly where it insists on the objectives of cohesion policy, which aims to reduce disparities between the levels of development of European regions and mobilising growth potential to achieve economic, social and territorial cohesion.
This is an area that facilitates the pursuit of modernisation and sustainable growth as well as demonstrating some solidarity. It should therefore have been given greater emphasis. It is essential for the regional dimension to be fully considered in the proposed review of the EU budget and the future financial framework, since otherwise it will be difficult to achieve social, economic and territorial cohesion.
Cohesion policy needs to be adapted to the outermost regions mentioned in Article 349 of the Treaty on the Functioning of the European Union through the adoption of specific measures. The Commission must propose permanent measures backed by adequate funding that can adapt to the needs of each outermost region in order to help them overcome their permanent handicaps. Border regions, regions with specific geographical features and other regions facing specific development challenges must also continue to benefit from specific provisions. However, we do not want cohesion policy to be subordinated to the priorities of the EU 2020 strategy, which stresses 'competitiveness', 'deregulation', 'adaptability' and 'entrepreneurship', always at the expense of cohesion and convergence.
Future cohesion policy is currently being decided, while unemployment is growing and public finance shrinking across Europe. GDP in the Border, Midland and Western (BMW) region, for example, is likely to fall to 75-100% of European GDP again. Measures must be implemented for 2013 onwards that take the changed economic situation in Ireland, and particularly in the BMW region, into account. Objective 2 programmes must focus in future on strengthening the regions' capacity to contribute effectively to sustainable economic development in Ireland and Europe that is greener and smarter. Regional flights to the BMW region are an economic and social necessity. Thus, funding of the Public Service Obligation must be maintained, because these internal flights could not be operated without this money. EU support for cross-border cooperation must continue. Cross-border cooperation has the potential to combat fragmentation of the labour market, trading networks and infrastructure in border regions.
in writing. - Cohesion policy is a basic principle of European integration as it ensures equal development and the reduction of disparities within the EU whilst also protecting social and territorial cohesion. The Lisbon Treaty strengthened cohesion policy and thus, it is in all our interests that the future cohesion policy stimulates the development potential of the entire EU, encourages greater competitiveness of the European economy, and improves the quality of our lives.
As a consequence of the inception of the Europe 2020 strategy within the Council and following the adoption within Parliament's Committee on Regional Development of a document on future cohesion policy, we have an appropriate and well-timed report aimed at restoring the central role of cohesion policy. The report rightly emphasises the relevance of the regional dimension following the introduction, under the new treaty, of an additional territorial status for economic and social cohesion, and makes due reference to the key principles of cohesion - multi-level governance, partnership and an integrated approach. For all these reasons, I shall vote in favour of the report.
Without an assertive cohesion policy like the one that it has always had in place, the EU would not have succeeded in reducing existing imbalances between more geographically disadvantaged regions and all the other regions. The strengthening of these policies at this stage, when the crisis is causing some delay in the arduous task of reducing imbalances, is vital for achieving the objectives outlined in the EU 2020 strategy and for the EU to achieve one of its main pillars of solidarity, which has already enabled the development and progress of most European regions.
I should like to express my sincere respect for Mrs Hübner and thank her for this resolution, which she has drawn up on behalf of the Committee on Regional Development. The resolution raises in a very timely manner the issue of the application of EU funds earmarked for regional development and of how to secure an environment in which these funds may be applied more flexibly, taking into account countries' geographical location and the basic indicators of their economic efficiency. Unfortunately, in my country, Latvia, funds earmarked for the implementation of cohesion policy are applied in a very inefficient manner. The corruption endemic among officials in the Latvian Ministry of Economics and the Ministry of Regional Development and Local Government practically 'puts a brake on' both initiatives by individuals and on any steps towards efficient application of EU financial resources. Due to the lack of an information campaign in Latvia regarding cohesion funds, its population is practically ignorant of the opportunities offered by the EU. I voted for this resolution, so that I could use it in explaining to certain Latvian ministers and civil servants that it is time to get to work in the EU and, naturally, for the benefit of Latvia. The opportunities to renew Latvia that have been passed up are a crime against future generations.
The cohesion policy system within the EU provides support to enable poorer regions to be brought to the same level as richer regions. It is intended to be used to balance out the consequences of uneven economic development. However, we must ensure that financial resources are allocated to the individual regions in a fair and transparent way. The criteria used in connection with the paying out of subsidies should also be clearly defined. We need to pay more attention to peripheral rural regions. I am voting against the resolution because it does not make it sufficiently clear to what extent the subsidies will be monitored and what formula is to be used to determine how these are to be distributed.
The motion for a resolution on European Union cohesion and regional policy after 2013 is a clear signal from the European Parliament to the European Commission over the minimum requirements for the design of this policy in the next programming period. The objective of cohesion policy is to reduce differences in the level of development of European regions and to increase growth potential to achieve economic, social and territorial cohesion. Cohesion policy, which is an expression of European solidarity, plays an extremely important role in the Europe 2020 programme. Its effective implementation is essential for further modernisation and to ensure lasting, stable economic growth and job creation in Europe. It is also intended to increase competitiveness and improve the quality of life of the EU's citizens. I am definitely in favour of rejecting all attempts at renationalising cohesion policy or dividing it into sectors and embarking on a sectoral dispersion of the resources of this policy. Attention should be given to the necessity of multi-level governance and the significance of cooperation with regions so that cohesion policy will be as user-friendly as possible, as well as to the necessity of better coordination of rural development with cohesion development objectives.
The aim of regional cohesion policies is to ensure the best possible welfare conditions for populations. In order to usefully assess these policies and improve the decision making with regard to the allocation of European funds, the EU must have social and environmental indicators in addition to GDP. It is no longer enough to have economic growth as the sole criterion for decision making. Cohesion policy is an expression of solidarity between European regions. Its decentralised management is the most effective way of responding to the regions' specific circumstances and requirements, and as such, it adds crucial value to national employment policies. This is why we firmly oppose any plans to renationalise the management of the European Social Fund. Renationalisation should not be the only option for giving this fund more weight and visibility.
The objective of economic, social and territorial cohesion between the levels of development of the regions of the Union is important. In adopting a 2020 strategy, we need to create a framework favourable to stable economic growth and job creation. The resolution also calls for rural development to be coordinated with cohesion development objectives and managed at regional level to ensure that it is adapted to needs. Unfortunately, in the wake of the crisis, there are many rural areas in Europe that have become even more marginalised and, consequently, depopulated. Such a state of affairs causes degradation of the terrain, which intensifies hydrogeological instability. The EU must give the regions the opportunity to intervene with targeted subsidies aimed at repopulating areas experiencing demographic decline. Only in this way shall we be able to guarantee new jobs and greater regional development.
Cohesion policy is the great pillar of European solidarity. It is through this policy that we achieve the objective of reducing regional disparities and stimulate harmonious development throughout the European Union. A framework for the forthcoming 2014-2020 period must be established that can enhance the effectiveness of regional policy. Multi-level governance must be encouraged, with greater involvement of regional and local bodies in the law-making process, as required by the new Treaty of Lisbon, and compliance with the principle of subsidiarity, as decisions must be made at the closest possible level to the people. The special circumstances of the outermost regions, such as Madeira, which is where I am from, must not be forgotten. This group of European regions faces very particular development challenges and must continue to benefit in future from special provisions regarding the implementation of European policies. It would also be desirable to apply other indicators in addition to gross domestic product, which must continue to be the main criterion for determining eligibility for regional policy assistance. Such indicators must take into account the specific attributes of the regions, so as to provide a more complete picture of the reality of each region.
I welcome the adoption of this resolution laying down the guidelines of the European Regional Development Fund (ERDF) for the programming period 2014-2020. I believe that by calling attention to the regional character of the ERDF, we are reaffirming the need to take into account the specific features of the regions in the implementation of regional policy. Nevertheless, it is essential for the managing authorities to take account of the actual situation in the regions and to establish policy areas for the ERDF that truly meet the needs of communities and local economic operators. It must be acknowledged that the management of the ERDF in our regions is characterised by serious disparities, and that is why I call for the standards in this area to be harmonised at European level. It is equally important to offer more scope to alter, in the medium term, the policy areas according to economic and social conditions and developments in the regions so that the ERDF can provide real added value throughout the programming period. The ERDF is, in my view, a wonderful catalyst for growth, employment and territorial cohesion, and it must become an important tool for effectively supporting structural development projects for the benefit of the public and our regions.
This report calls for a simple, fair and transparent transition regime after 2013. One of the key challenges for cohesion and regional policy has been climate change, which also - to varying degrees - will have a considerable impact on the regions of Austria because the sectors that will be affected most will include tourism, as well as agriculture and forestry. As indicated in the motion for a resolution, the limited resources must be focused on the key priorities, and common solutions need to be found to common problems.
Article 9 of the Treaty on the Functioning of the European Union stipulates that: 'In defining and implementing its policies and activities, the Union shall take into account requirements linked to the promotion of a high level of employment, the guarantee of adequate social protection, the fight against social exclusion, and a high level of education, training and protection of human health.' Thus, I think it essential to increase the effectiveness and visibility of the European Social Fund (ESF), that is to say, of the social dimension of EU regional policy. The EUR 10 billion invested each year in social Europe (lifelong learning, social inclusion, adaptation of workers, and so on) must be used in a way that is consistent with the objectives of the EU 2020 strategy and must make real progress. However, the ESF must remain an integral part of EU regional policy so as to ensure that any increased differentiation between funds does not make matters more complex. I voted in favour of this text because it presents these issues in a clear way and launches a strong appeal to the European Commission: the ESF must become a key instrument of EU policies.
in writing. - (LT) I agree with this resolution. A sustainable economic growth and job creation policy in Europe is essential. The implementation of this policy should be supported by reforms in education, vocational education and training and retraining programmes, in order to adapt them to labour market needs, and it should receive the backing of small and medium sized enterprises. It is very important for the planned instruments to work together in a coordinated and mutually supportive manner so that the best results can be achieved. At EU level, the European Social Fund (ESF) plays a key role in improving employment and working conditions and in workers' integration into the labour market. However, support from the structural funds alone is insufficient. In order to establish an effective and efficient system for financing social programmes, aid from the structural funds must be combined with other existing programmes, such as the European Progress Microfinance Facility, through which micro-credits are provided to small enterprises and support is given to people setting up a business, and other instruments.
The European Social Fund is a key instrument in helping boost economic and social cohesion in EU states. Maximum financial support from the fund would help strengthen the feeling of solidarity among European citizens, especially those in the new Member States. During the 2007-2013 period, the European Union has allocated approximately EUR 3.5 million to Romania from the European Social Fund. The operational programmes are focusing on two areas. The first is aimed at developing human resources, while the second is intended to improve the public services and policies infrastructure through the 'Development of administrative capabilities' programme. In this context, the Structural Funds' potential needs to be strengthened through simplifying and improving the relevant procedures. The main aim is to help Member States attain the best employment opportunities and the most active participation on the part of citizens in society. In future, the European Social Fund will need to play an important role in supporting the Europe 2020 strategy. This will definitely require action to be taken at both European and national level.
The future of the European Social Fund will clearly depend not only on the approach taken by European decision makers towards the future of the continent, but also on the way they have been able to draw positively on the experience of the past, a past that is telling us today more clearly than ever before, that the model applied up to now by the European institutions in the field of employment, training and work is a model that is no longer suited to the needs of the present-day economy. The EU 2020 strategy itself, together with its principal instrument, the Social Fund, will have to take account of the fact that the only employment and training policies that can make the outlay of European funds sustainable are those which are necessarily targeted at meeting local needs and strengthening and sustaining small and medium-sized enterprises as the cornerstone of the European economy. In future, we will have to pay much more attention than we have paid so far in the Social Fund and in the entire EU 2020 strategy to the local dimension and small businesses, which make up 99% of Europe's economic fabric. In the expectation that the Union's outlook on these vitally important issues will change, I am voting in favour of the resolution.
I voted for this resolution submitted by the European Parliament's Committee on Employment and Social Affairs because it is necessary to strengthen the European Social Fund (ESF) and increase its effectiveness, in particular, during the economic and social crisis, since this fund is one of the European Union's principal financial instruments for combating poverty and social exclusion. Moreover, it is very important to improve the ESF's financial procedures because it would enable Member States to use the ESF more easily and effectively to invest in skills, employment, training and retraining activities with a view to creating more and better jobs. I would also like to draw attention to the fact that it is very important for the Commission to distribute EU money allocated to the ESF in a targeted manner, because only then will this instrument directly help people to gain employment, find better jobs, overcome poverty, avoid social exclusion and lead life to the full. Furthermore, only a more effective and stronger ESF can lead to the implementation of the objectives of the Europe 2020 strategy in the fields of employment and social affairs and contribute to the reduction of unemployment and poverty in Europe.
I supported the resolution on the future of the European Social Fund for a number of reasons. First, I appreciate the fact that the resolution of the European Parliament recognises that structural funds remain, to a large extent, the chief instrument for financing aims in the area of social policy. At the same time, I support the request addressed to the Commission, emphasising the need for interdependence with other programmes, and support for cohesion with multi-year framework programmes such as Daphne, Progress, the Public Health Programme, and the 'Europe for Citizens' programme. No less important is the Commission's call to boost the potential of structural funds by simplifying and improving approaches and flexibility, with an emphasis on the dimension of social integration, in order to help Member States optimise the results of social policy and employment policy and achieve sustainable growth. Finally, I supported this resolution of the European Parliament because it emphasises that the regional policy and social policy of the EU form a mutually interconnected whole, and for the success of the Europe 2020 strategy, it is necessary to provide a clear framework for achieving the cohesion of all European policies and structural funds, an end which the resolution challenges the Commission to achieve.
The European Social Fund plays a vital role in social cohesion by helping to integrate workers in Europe's regions. Its action in favour of small and medium-sized enterprises, education and vocational training is essential to the success of the EU 2020 strategy. The European Social Fund's role could, however, be strengthened further. The future architecture of the Structural Funds for 2014-2020 will have to take into account the specific characteristics of that fund. Some adjustments could be envisaged. However, it is important to keep the European Social Fund within the framework of the general regulations on the Structural Funds, as is the case today. To grant it its own legal framework will inevitably have the effect of fragmenting European policies and creating pointless complications for the beneficiaries. European policy coherence must go hand in hand with an integrated vision of objectives and resources, which requires greater synergy between instruments. The European Social Fund should therefore continue to come under the regulation on general provisions concerning the funds, with its own rules, certainly, but under no circumstances with its own budget.
The European Social Fund plays a vital role in improving career and professional opportunities, promoting the adaptation skills of workers to the demands of the labour market and integrating them into it, along with strengthening social inclusion. It is important for the Member States to use the European Social Fund to invest in qualifications, employment, training and retraining, with a view to creating more and better jobs.
The goals and objectives of the EU 2020 strategy can be achieved by using this instrument in support of small and medium-sized enterprises (SMEs), and adapting the education and vocational training systems to the needs of SMEs. There needs to be a big emphasis on modernising the education and vocational training systems, on decent work, including combating unstable and undeclared work, on gender equality, on creating conditions for reconciling work and private life, and on ensuring the inclusion of people who are excluded from the labour market.
I abstained on this report because, although it calls for the European Social Fund to be reformed and strengthened, it puts the fund at the service of the EU 2020 strategy. We all know that the European Social Fund 'was set up to reduce differences in prosperity and living standards across EU Member States and regions, and therefore promoting economic and social cohesion'. However, today, as the economic crisis pushes the EU even further into recession and unemployment, into company and factory closures, poverty and social exclusion, despite 2010 being declared by the EU as the year for combating poverty, a question mark hangs over this objective. The priorities of all the European Funds, including the ESF, need to be revised for the benefit of the citizens and societies of Europe, not to serve the EU 2020 strategy, which follows on from the demonstrably failed Lisbon Strategy. Certain points of the report, such as adjusting education systems and vocational education and training (VET) to the needs of business, clearly serve the needs of the market, not of the citizens of Europe.
Bearing in mind that the Structural Funds continue, to a large extent, to provide the main funding instrument for meeting social objectives, I believe that economic, social and territorial cohesion must be consolidated by improving employability and employment opportunities through encouraging a high level of employment and providing a higher number of better quality jobs.
I voted in favour of this resolution since I believe the European Social Fund should be the main financial instrument for achieving the objectives of the Europe 2020 strategy. It is essential for the Member States to use this fund to invest in training and retraining activities with a view to improving people's qualifications and creating more and better jobs.
In view of the current employment situation in Europe, with unemployment rates reaching record levels in various Member States, I believe the Europe 2020 objectives can be achieved by using the European Social Fund (ESF) to support small and medium-sized enterprises (SMEs) and to adapt the education and vocational training system to the needs of businesses so as to improve people's employability. The success of the Europe 2020 strategy depends on the competitiveness of European businesses and industries and also our economic dynamics in the post-crisis world. To achieve that, we have to focus our efforts on the vitality and dynamism of businesses (especially SMEs and technological and scientific industries) and on training our people appropriately. My view is that the ESF should be at the service of these objectives, and I therefore fully support the emphasis that this resolution places on the importance of training and education as a means of fighting poverty, unemployment and social exclusion, through creating wealth and enhancing competitiveness.
Due to the effects of the current economic and social crisis, the fight against unemployment and social exclusion have attracted the particular attention of the European public and the European institutions. In this context, the European Social Fund (ESF) is doubly important to the possibility of achieving the EU 2020 strategy objectives. Today, there is particular emphasis on training and professional skills in order to achieve smart, sustainable and inclusive growth, along with innovation and dynamism among small and medium-sized enterprises (SMEs). The aim is to promote more and better jobs, with a view to eradicating situations of poverty and social exclusion. I would therefore like to reiterate the importance and urgent need for the ESF to become more flexible, simple and adaptable, like the other structural funds, so as to promote a more effective response to the new European reality and new social problems.
We believe that the European Social Fund (ESF) should support the measures adopted by the Member States to encourage employment, promote the quality of work in all its aspects (training, working conditions, contractual relations, working hours and organisation of work), and help reduce social inequalities and disparities in the distribution of income.
An increase in ESF funds may help to achieve the objectives of social inclusion, the fight against poverty and social exclusion, and education and training, while also making a major contribution to economic and social cohesion.
The resolution adopted today by Parliament highlights some of these measures. It emphasises the essential issues on which the ESF should concentrate and draws attention to the need to maintain 'efforts to achieve social cohesion'. We need much more than ESF funds, however. We need to change policies. We need to get rid of the Stability and Growth Pact and replace it with a real Progress and Social Development Programme.
Ireland has received financial support of over EUR 7 billion from the European Social Fund since the time it joined the European Union in 1973. This money was used mostly to tackle long-term and youth unemployment. Under the EU's Operational Programme for Human Resources for Ireland 2007-2013, the European Union is giving EUR 375 million to Ireland through the European Social Fund. This programme has a total budget of EUR 1.36 billion. This money is being used to provide training courses for unemployed people, disabled people, early school leavers and those on the margins of society. This is the era of globalisation. To address the challenges and opportunities which globalisation creates for the Irish workforce, the European Social Fund in Ireland is also supporting training programmes for lifelong learning, which can be adapted to deal with the realities of a globalised labour market.
I voted in favour of the resolution on the future of the European Social Fund (ESF). The ESF is a key factor in European social cohesion, supporting as it does employment, the integration of workers into the labour market and vocational training. In this text, we have clearly expressed our opposition to the European Commission's proposal to separate the ESF from the other funds. The opposite action should, in fact, be taken: this fund should be closely linked to the others, particularly regional policy instruments, so as to increase its effectiveness. We have expressed ourselves in favour of the ESF becoming a more effective, simplified and transparent tool, which must continue to act as a powerful catalyst for the construction of social Europe. The ESF must be able to be deployed in the fight against poverty and social exclusion as a whole and must be able to fulfil the EU's objectives in this area.
in writing. - The European Social Fund (ESF) is the EU's main budgetary instrument to help social and labour market integration. However, it is clear that this resolution focuses too much on the role of the ESF boosting employment and not sufficiently on its key role in supporting the inclusion of vulnerable groups, which my group, the Socialists & Democrats, has always strongly supported. Instead, it is crucially important to focus ESF support on the vulnerable groups who suffer the most as a result of the economic downturn.
This report claims to defend decent work and to fight against precarious work. It is one thing to claim it, but we still need to provide ourselves with the resources to do it. The Europe 2020 strategy is going in the opposite direction of such a claim. What impact does all this talk really have? None. Why list the problems posed by the poor and say nothing of those caused by the rich? This text preaches hypocrisy.
The European Social Fund (ESF) is the instrument par excellence that allows the creation of new employment and job opportunities, the promotion of the adaptation of workers' skills to the demands of the labour market, and workers' integration into the labour market, along with reinforcing social inclusion. It is therefore vital for the European Union to achieve the objectives set out in the Europe 2020 strategy in the field of social and employment affairs. Thus, the strengthening of this important instrument is essential for us to bring the outlined strategy properly to fruition, reinforced by support for small and medium-sized enterprises (SMEs), which are the driving force behind the whole economy and primarily responsible for economic and technological development, as well as the creation of jobs.
In Latvia, European Social Fund funding has become the object of political and economic speculation. Certain dishonest civil servants are enriching themselves from funds earmarked for training and reskilling. Newly established training centres and other unlicensed institutions are simply 'laundering' money earmarked for the training of the unemployed and other low-income groups, while the qualifications of trainers are often below the necessary standard. The fees charged by certain 'training centres' are higher than those of the University of Latvia. The European Social Fund has to pay for this negligent state of affairs. I supported this resolution. I was particularly struck by Paragraph 15, in which the European Parliament 'calls on the Commission to strengthen the structural funds' potential through simplification, flexibility and improvement of procedures ... with the aims of helping Member States to optimise the output of social and employment policies and creating sustainable growth'. I voted 'for' in the hope that a monitoring mechanism that would crack down hard on dishonest political operators may be set up.
Attempts are being made to reduce economic and social differences between the Member States using the European Social Fund. In this regard, beginning with qualification measures is much more forward-looking in the interests of job security and job placement for European workers. We need to make full use of the potential that we already have so that trade and industry cannot import huge numbers of cheap foreign specialists on the pretext of there being a lack of skilled workers. In this connection, the various 'cards' that are being considered should also be rejected. However, if the bringing to account and execution of projects leads to problems in many regions, and if the French PPP training programme, for example, has been waiting for payments for three years on account of a change in competences within the Brussels bureaucracy, the fund is failing in its mission. In any case, we need to make it clear that more attention needs to be focused on small and medium-sized enterprises as the 'true' employers. As this resolution essentially agrees with these considerations but contains a few shortcomings, I abstained from the vote.
We have voted today, in plenary, on a motion for a resolution on the future of the European Social Fund. As is well known, the European Social Fund plays a key role in supporting the Europe 2020 strategy, the principal objective of which is to achieve inclusive growth, a reduction in poverty, an increase in employment and a rise in training levels with the ultimate aim of creating new and better jobs. Seen in this light, the primary importance of the fund as a policy tool and its double value, in supporting employment policy and cohesion policy, on the one hand, and in real and harmonious regional development, on the other, can be understood. This last aspect - and I conclude - is of particular importance in that Europe cannot be said to be truly complete, cohesive and united if all the communities of which it is comprised are not truly developed and have not reached a level of growth that is both steady and uniform as far as possible. In particular, we must not forget the regions of southern Europe - the mobilisation of funds for the regions of eastern Europe, right and proper as it may be, must not be carried out at the expense of those regions that are the heart and soul of Europe.
in writing. - We have supported the text which, among other things, notes the key role played by the European Social Fund (ESF) in improving employment and job opportunities, promoting the adaptation of workers' skills to the demands of the labour market, and workers' integration into the labour market, and reinforcing social inclusion. It draws attention to the four employment guidelines adopted by the European Parliament and welcomes the fact that the objectives include promoting employment and combating poverty in the context of integration/reintegration into working life through training. It also emphasises that substantive progress towards achieving the Europe 2020 targets and objectives, in particular, in the field of employment and social affairs, is essential if the strategy is to be credible.
The resolution is extremely important in that it draws attention to the key role that the European Social Fund plays in improving employment and the quality of work. It attaches great importance to education systems and vocational education and training (VET), to decent jobs, to gender equality and to ensuring that people currently excluded from the labour market can gain access to it. Unfortunately, the crisis has made it more difficult for young people to enter the labour market and caused elderly workers to lose their jobs. It is important to increase the potential of the Structural Funds to support those who may be excluded, thereby optimising the output of social policies and creating sustainable growth for the benefit of all.
The aim of the European Social Fund (ESF) is to promote employment opportunities and geographical and occupational mobility for workers in the European Union, and to facilitate industrial change and changes in production systems. To that end, vocational training and retraining are of the greatest importance, especially during a period of economic crisis and growing unemployment such as the one we are witnessing today. The aim of the ESF is to improve workers' employment opportunities and help to improve their living standards. It is therefore an essential instrument. Job creation and the promotion of employability are a means to achieving the objective of economic, social and territorial cohesion within the Union. Synergies between the various EU policies should be encouraged in order to achieve the Europe 2020 growth and employment targets. However, I am not in favour of making the ESF a financial instrument separate from the other structural funds, with its own rules and budget. I am of the opinion that it will be easier to achieve synergies if we do not embark on that kind of sectoring of European funds, but instead focus on improving coordination among the various instruments and making more efficient use of them.
in writing. - As part of the current debate on the future of cohesion policy after 2013, this resolution sets out the Parliament's commitment to ensuring that the European Social Fund remains part of the overall strategy for cohesion funding. There is, however, a need for increased flexibility and a simplification of the rules surrounding the fund. The ESF can act as the main tool in achieving the Europe 2020 strategy by focusing on skills and jobs across the EU. In order to achieve this, we need to ensure the ESF remains part of cohesion policy.
The European Parliament has voted for a resolution on the future of the European Social Fund (ESF).
At a time when the ESF is being questioned, in particular, by the President of the Commission, who wishes to integrate it into a much larger fund with diluted objectives, the European Parliament's support of the ESF is significant.
The resolution supports the role of the ESF in EU regional and social policy and calls for the procedures for allocating funds to be simplified. Indeed, these highly restrictive procedures do not facilitate the distribution of funds in a way that is really suited to the needs of populations, and they also result in non-consumption of appropriations, particularly in France, which is a scandal in itself.
I regret, however, that the resolution revives, among other things, the dogma of 'updating education systems' and calls for these to be adapted solely to the needs of companies in order to improve access to the labour market.
The European Social Fund plays a key role in improving the employment situation and creating jobs. I support the priorities called for in the motion for a resolution of updating education systems (including expanding them to include training that is adjusted to the needs of SMEs), the promotion of decent work and, of course, gender equality by creating conditions for reconciling work and family life. Every possible effort must be made to ensure that EU policies and instruments work together in a coordinated and mutually supportive manner (paragraph 13 of the report).
The minutes from this daily session will be presented to the European Parliament for approval at the start of the next part-session.
If there are no objections, the resolutions adopted at today's session will be handed over to the recipients and bodies named in them immediately.